Exhibit 10.1

 

EXECUTION VERSION

 

DEED OF TRANSFER AND AMENDMENT

 

dated 17 February 2012

 

for

 

KOSMOS ENERGY FINANCE INTERNATIONAL
as Original Borrower

 

with

 

THE COMPANIES LISTED IN PART I OF SCHEDULE 1
as Original Guarantors

 

and

 

THE FINANCIAL INSTITUTIONS LISTED IN PART III OF SCHEDULE 1
as Transferring Existing Lenders

 

and

 

INTERNATIONAL FINANCE CORPORATION
as a new Lender

 

and

 

BNP PARIBAS
as Facility Agent, Security Agent and Intercreditor Agent

 

--------------------------------------------------------------------------------

 

RELATING TO A FACILITY AGREEMENT
DATED 28 MARCH 2011

 

--------------------------------------------------------------------------------

 

Slaughter and May
One Bunhill Row
London
EC1Y 8YY

 

(SRG/PMZH)
510394356

 

--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

Page

 

 

 

 

1.

DEFINITIONS AND INTERPRETATION

1

 

 

 

 

1.1

Definitions

1

 

 

 

 

 

1.2

Incorporation of defined terms

2

 

 

 

 

 

1.3

Clauses

3

 

 

 

 

 

1.4

Third party rights

3

 

 

 

 

 

1.5

Designation

3

 

 

 

 

2.

EFFECTIVE DATE

3

 

 

 

3.

AMENDMENT OF THE FACILITY AGREEMENT

3

 

 

 

4.

AMENDMENT OF THE INTERCREDITOR AGREEMENT

3

 

 

 

5.

TRANSFER BY NOVATION

4

 

 

 

 

 

5.1

Transfer by Novation

4

 

 

 

 

 

5.2

Procedure for Transfer

4

 

 

 

 

 

5.3

Amounts due on or before the Effective Date

5

 

 

 

 

 

5.4

Limitation of responsibility of Transferring Existing Lenders

6

 

 

 

 

 

5.5

Administrative Details

6

 

 

 

 

 

5.6

Accession

7

 

 

 

 

 

5.7

Qualifying Bank

7

 

 

 

 

6.

IFC FACILITY

7

 

 

 

7.

CONSENTS AND WAIVERS

8

 

 

 

 

 

7.1

Authorisations

8

 

 

 

 

 

7.2

Consent and waiver

8

 

 

 

 

8.

REPRESENTATIONS AND WARRANTIES

8

 

 

 

9.

MISCELLANEOUS

8

 

--------------------------------------------------------------------------------


 

 

9.1

Incorporation of terms

8

 

 

 

 

 

9.2

Counterparts

9

 

 

 

 

 

9.3

Confirmation of Guarantee and Security

9

 

 

 

 

10.

GOVERNING LAW

9

 

 

 

SCHEDULE 1 THE PARTIES

10

 

 

PART I THE ORIGINAL GUARANTORS

10

 

 

PART II THE EXISTING LENDERS

11

 

 

PART III TRANSFERRING EXISTING LENDERS

12

 

 

SCHEDULE 2 THE LENDERS

13

 

 

SCHEDULE 3 AMENDMENTS TO THE FACILITY AGREEMENT

15

 

 

SCHEDULE 4 FORM OF IFC FACILITY AGREEMENT

27

 

--------------------------------------------------------------------------------


 

THIS DEED is dated 17 February 2012 and made between:

 

(1)                                KOSMOS ENERGY FINANCE INTERNATIONAL a company
incorporated under the laws of the Cayman Islands with registered number 253656
and having its registered office at P.O. Box 32322, 4th Floor, Century Yard,
Cricket Square, Elgin Avenue, George Town, Grand Cayman KYI-1209, Cayman Islands
(the “Original Borrower”);

 

(2)                                THE ORlGINAL GUARANTORS listed in Part I of
Schedule 1 as original guarantors (the “Original Guarantors”);

 

(3)                                THE FINANCIAL INSTITUTIONS listed in Part III
of Schedule 1 as transferring existing lenders (the “Transferring Existing
Lenders”);

 

(4)                                SOCIÉTÉ GÉNÉRALE, LONDON BRANCH as the lead
technical bank, CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK as co-technical
bank and HSBC BANK PLC as co-technical bank (together referred to as the
“Technical Bank”);

 

(5)                                SOCIÉTÉ GÉNÉRALE, LONDON BRANCH as the lead
modelling bank and CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK as co-modelling
bank (together referred to as the “Modelling Bank”);

 

(6)                                INTERNATIONAL FINANCE CORPORATION (the
“IFC”);

 

(7)                                BNP PARlBAS as agent for itself and on behalf
of the Majority Lenders on the terms and conditions set out under the Facility
Agreement (the “Facility Agent”);

 

(8)                                BNP PARlBAS in its capacity as Security Agent
for the Secured Parties on the terms and conditions set out in the Facility
Agreement and the lntercreditor Agreement (the “Security Agent” which expression
includes its successors in title and assigns or any person appointed as an
additional trustee for the purpose of and in accordance with the Intercreditor
Agreement); and

 

(9)                                BNP PARIBAS as the intercreditor agent on the
terms and conditions set out in the Facility Agreement (the “Intercreditor
Agent”),

 

THIS DEED WITNESSES as follows:

 

1.                                     DEFINITIONS AND INTERPRETATION

 

1.1                              Definitions

 

In this Deed:

 

“Disbursement Funds” means funds which are disbursed or to be disbursed by IFC
and which are equivalent to the amount of Loans being transferred by each
Transferring Existing Lender to IFC pursuant to the Transfer.

 

“Effective Date” means the date falling on the later of:

 

--------------------------------------------------------------------------------


 

(a)                                4 Business Days from and including the date
on which IFC confirms to the Original Borrower and the Facility Agent that all
fees due and payable to IFC pursuant to a fee letter between the Original
Borrower and IFC and dated 17 February 2012 have been paid in full; and

 

(b)                                 5 Business Days from and including the date
of the IFC Facility Agreement,

 

provided that such date shall coincide wherever possible with the last day of
the then current Interest Period and provided further that IFC and the Facility
Agent (for itself and on behalf of the Finance Parties) has received in form and
substance satisfactory to it the following:

 

(c)                                 a legal opinion as to Cayman Islands law
with respect to, inter alios, the due authority and capacity of the Obligors to
enter into this Deed and, where applicable, the IFC Facility Agreement; and

 

(d)                                a legal opinion as to English law with
respect to, inter alia, the enforceability of this Deed and the IFC Facility
Agreement.

 

“Facility Agreement” means the facility agreement dated 28 March 2011 (as may be
amended, supplemented or varied from time to time) between the Original
Borrower, the Original Guarantors, the Mandated Lead Arrangers, the
Underwriters, the Original Lenders, the Technical Bank, the Modelling Bank, the
Documentation Bank, the Onshore Account Bank, the Offshore Account Bank, the
Facility Agent, the Security Agent and the Intercreditor Agent.

 

“Finance Document” has the meaning ascribed to such term in the Facility
Agreement and shall include this Deed.

 

“IFC Facility” means the facility through which the IFC shall provide its IFC
Commitment and which will apply from the Effective Date to all Loans transferred
to the IFC hereunder.

 

“IFC Facility Agreement” means the facility agreement dated on or about date of
this Deed and entered into between, inter alios, the IFC and the Original
Borrower, substantially in the form set out in Schedule 4 to this Deed.

 

“Transfer” has the meaning ascribed to such term in Clause 5.1 (Transfer by
Novation).

 

“Transfer Discount Fee” means a transfer discount fee calculated as the sum of
five per cent. (5%) of the total amount of Loans and Available Commitments being
transferred by a Transferring Existing Lender to IFC pursuant to the Transfer.

 

1.2                              Incorporation of defined terms

 

(A)                             Unless a contrary indication appears herein, a
term defined in the Facility Agreement or any other Finance Document (as amended
from time to time) has the same meaning in this Deed.

 

2

--------------------------------------------------------------------------------


 

(B)                               The principles of construction and
interpretation set out under Clause 1.2 (Construction of particular terms) and
Clause 1.3 (Interpretation) of the Facility Agreement and Clause 1.2
(Construction) of the Intercreditor Agreement shall have effect as if set out in
this Deed.

 

1.3                              Clauses

 

In this Deed any reference to a “Clause” or a “Schedule” is, unless the context
otherwise requires, a reference to a Clause or a Schedule to this Deed.

 

1.4                              Third party rights

 

(A)                               A person who is not a party to this Deed has
no right under the Contracts (Rights of Third Parties) Act 1999 to enforce or to
enjoy the benefit of any term of this Deed.

 

(B)                               Notwithstanding any term of any other Finance
Document, the consent of any person who is not a party to this Deed is not
required to rescind or vary this Deed at any time.

 

1.5                              Designation

 

In accordance with the Facility Agreement, the Original Borrower and the
Facility Agent designate this Deed as a Finance Document.

 

2.                                     EFFECTIVE DATE

 

Other than Clause 1 (Definitions and Interpretation), Clause 2 (Effective Date),
Clause 6(A) (IFC Facility), Clause 9 (Miscellaneous) and Clause 10 (Governing
Law), the provisions of this Deed shall be effective on and from the Effective
Date. Clause 1 (Definitions and Interpretation), Clause 2 (Effective Date),
Clause 6(A) (IFC Facility), Clause 9 (Miscellaneous) and Clause 10 (Governing
Law) are effective on and from the date of this Deed.

 

3.                                     AMENDMENT OF THE FACILITY AGREEMENT

 

With effect on and from the Effective Date, the Facility Agreement shall be
amended as set out in Schedule 3 (Amendments to the Facility Agreement).

 

4.                                     AMENDMENT OF THE INTERCREDITOR AGREEMENT

 

With effect on and from the Effective Date, the Intercreditor Agreement shall be
amended as follows:

 

(A)                              by inserting into the definition of
“Acceleration Event”, immediately after the words “clause 29.17 (Acceleration —
all Lenders)” the words “or clause 29.18 (Acceleration — IFC and the Lenders)”;
and

 

3

--------------------------------------------------------------------------------


 

(B)                              by amending Clause 6.3 (Exclusions) of the
Intercreditor Agreement by deleting the word “or” in sub-clause (B) and the word
“.” in sub-clause (C) and adding the word “; or” immediately after the word
“Counterparty” in sub-clause (C) and inserting a new sub-clause (D) as follows:

 

““(D)                  an IFC Inconvertibility Payment.”

 

5.                                     TRANSFER BY NOVATION

 

5.1                              Transfer by Novation

 

On the Effective Date (whether or not a Default is continuing) each Transferring
Existing Lender shall transfer by novation all or part of its Loans and
Available Commitment, rights and obligations under the Finance Documents to the
IFC as set out in Schedule 1 Part III (Transferring Existing Lenders), so that:

 

(A)                             the IFC will become a Lender under the Facility
Agreement with Loans and an Available Commitment as set out in the relevant
column opposite its name in Schedule 2 (The Lenders); and

 

(B)                             each Existing Lender’s Loans and Available
Commitments shall be the respective amount set out in the relevant columns
opposite its name in Schedule 2 (The Lenders),

 

(the “Transfer”).

 

5.2                              Procedure for Transfer

 

The Transfer shall take effect on the Effective Date so that:

 

(A)                               to the extent that pursuant to Clause 5.1
(Transfer by novation) each Transferring Existing Lender transfers by novation
its rights and obligations under the Finance Documents to the IFC:

 

(i)                                  each of the Obligors and each Transferring
Existing Lender shall be released from further obligations towards one another
under the Finance Documents; and

 

(ii)                               the respective rights of each of the Obligors
and each Transferring Existing Lender against one another under the Finance
Documents shall be cancelled,

 

in each case to the extent of such transfer only (such release of obligations
and such cancellation of rights being the “Discharged Rights and Obligations”);

 

(B)                              except to the extent expressly varied pursuant
to the terms of this Deed, each of the Obligors and the IFC shall assume
obligations towards one another and/or acquire rights against one another which
differ from the Discharged Rights and Obligations only insofar as that Obligor
and the IFC have assumed and/or

 

4

--------------------------------------------------------------------------------


 

acquired the same in place of that Obligor and that Transferring Existing
Lender;

 

(C)                              except to the extent expressly varied pursuant
to the terms of this Deed, each Finance Party and the IFC shall acquire the same
rights and assume the same obligations between themselves as they would have
acquired and assumed had the IFC been an Existing Lender with the rights and/or
obligations acquired or assumed by it pursuant to the Transfer and to that
extent such Finance Parties and each Transferring Existing Lender shall be
released from further obligations to each other under the Finance Documents; and

 

(D)                               the IFC shall become a Party as a “Lender”.

 

5.3                              Amounts due on or before the Effective Date

 

(A)                               Any amounts payable to the Transferring
Existing Lenders by the Obligors pursuant to any Finance Document on or before
the Effective Date (including, without limitation, all interest, fees and
commission payable on the Effective Date) in respect of any period ending on or
prior to the Effective Date shall be for the account of the Transferring
Existing Lenders and the IFC shall not have any interest in, or any rights in
respect of, any such amount.

 

(B)                               Each Transferring Existing Lender shall pay to
the Original Borrower a Transfer Discount Fee on the Effective Date, such
payment to be effectuated in accordance with the provisions of Clause
5.3(C)(ii).

 

(C)                               On the Effective Date:

 

(i)                                    IFC shall disburse to the Agent for the
account of each Transferring Existing Lender the Disbursement Funds; and

 

(ii)                                 upon receipt by the Facility Agent of the
Disbursement Funds from IFC and prior to the application of the Disbursement
Funds by the Facility Agent for the account of each Transferring Existing
Lender, the Facility Agent shall promptly deduct from the Disbursement Funds the
Transfer Discount Fee and pay such Transfer Discount Fee to the Original
Borrower for and on behalf of each Transferring Existing Lender in consideration
for the consent of the Original Borrower to the transfer by such Lender of its
Loans and Available Commitments to IFC.

 

(D)                               The Original Borrower shall inform the
Facility Agent in writing prior to the Effective Date of the account into which
the Transfer Discount Fee shall be paid in accordance with Clause 5.3(C)(ii).

 

(E)                                Each Transferring Existing Lender shall
inform the Facility Agent in writing prior to the Effective Date of the account
into which the Disbursement Funds (net of the Transfer Discount Fee) to which it
is entitled under Clause 5.3(C) shall be paid.

 

5

--------------------------------------------------------------------------------


 

(F)                                 Each Transferring Existing Lender and the
Original Borrower hereby authorises the Facility Agent to take all action
necessary to give effect to this Clause 5.3.

 

5.4                              Limitation of responsibility of Transferring
Existing Lenders

 

(A)                               The IFC confirms to each Transferring Existing
Lender and the other Finance Parties that it:

 

(i)                                    has made (and shall continue to make) its
own independent investigation and assessment of the financial condition and
affairs of each Obligor and its related entities in connection with its
participation in the IFC Facility and has not relied exclusively on any
information provided to it by any Transferring Existing Lender in connection
with any Finance Document; and

 

(ii)                                 will continue to make its own independent
appraisal of the creditworthiness of each Obligor and its related entities
whilst any amount is or may be outstanding under the Finance Documents or any
Commitment is in force.

 

(B)                               Unless expressly agreed to the contrary, the
Transferring Existing Lenders make no representation or warranty and assume no
responsibility to the IFC for:

 

(i)                                    the legality, validity, effectiveness,
adequacy or enforceability of the Finance Documents or any other documents;

 

(ii)                                 the financial condition of any Obligor;

 

(iii)                              the performance and observance by any Obligor
of its obligations under the Finance Documents or any other documents; or

 

(iv)                             the accuracy of any statements (whether written
or oral) made in or in connection with the Finance Documents or any other
document,

 

and any representations or warranties implied by law are excluded.

 

(C)                               The IFC expressly acknowledges that nothing in
any Finance Document obliges any Transferring Existing Lender to:

 

(i)                                    accept a re-transfer from the IFC of any
of the rights and obligations transferred by novation under this Deed; or

 

(ii)                                 support any losses directly or indirectly
incurred by the IFC by reason of the non-performance by any Obligor of its
obligations under the Finance Documents or otherwise.

 

5.5                              Administrative Details

 

The IFC confirms that it has delivered:

 

6

--------------------------------------------------------------------------------


 

(A)                               to the Facility Agent the details of its
Facility Office and address, fax number and attention details for the purposes
of Clause 37 (Notices) of the Facility Agreement; and

 

(B)                               to the Security Agent, the details of its
Facility Office and address, fax number and attention details for the purposes
of Clause 17 (Notices) of the Intercreditor Agreement.

 

5.6                              Accession

 

(A)                               The IFC hereby accedes to the Facility
Agreement as a Lender and agrees to be bound by the terms of the Facility
Agreement as a Lender.

 

(B)                               The IFC hereby accedes to the Intercreditor
Agreement as a Lender and agrees to be bound by the terms of the Intercreditor
Agreement as a Lender.

 

(C)                               In consideration of the IFC being accepted as
a Lender for the purposes of the Intercreditor Agreement, the IFC confirms to
each relevant party to this Deed that, as from the Effective Date, it intends to
be a party to the lntercreditor Agreement as a Lender and undertakes to perform
all the obligations expressed in the lntercreditor Agreement to be assumed by a
Lender and agrees that it shall be bound by all the provisions of the
Intercreditor Agreement, as if it had been an original party to the
Intercreditor Agreement.

 

(D)                               Each party to this Deed agrees and
acknowledges that pursuant to this Deed the IFC shall be entitled to share in
the Security created under the Security Documents pari passu with the other
Lenders under the Non-IFC Facility and in accordance with the terms of the
Finance Documents.

 

5.7                              Qualifying Bank

 

The IFC confirms for the purposes of the Transfer that it is a Qualifying Bank.

 

6.                                     IFC FACILITY

 

(A)                               Each of the Original Borrower, the Original
Guarantors, the Facility Agent and the IFC shall enter into the IFC Facility
Agreement such that the IFC Facility Agreement shall take effect on and from the
Effective Date.

 

(B)                               The parties hereby agree that all Loans and
Available Commitments, rights and obligations transferred pursuant to the
Transfer shall be deemed to be Commitments, rights and obligations of the IFC
(except to the extent expressly varied pursuant to the terms of this Deed) on
and from the Effective Date and shall be governed in accordance with the terms
of the IFC Facility Agreement and the Finance Documents.

 

7

--------------------------------------------------------------------------------


 

7.                                    CONSENTS AND WAIVERS

 

7.1                              Authorisations

 

Each relevant party to this Deed hereby unconditionally and irrevocably
authorises:

 

(A)                               each of the Facility Agent and the Security
Agent under the terms of the relevant Finance Documents to accept and give
effect to the accession of the IFC as a Lender to the Facility Agreement and the
Intercreditor Agreement in accordance with the terms of this Deed; and

 

(B)                               the Facility Agent under the terms of the
Facility Agreement to enter into and perform the IFC Facility Agreement in
accordance with its terms.

 

7.2                              Consent and waiver

 

The Original Borrower, the Original Guarantors, the Transferring Existing
Lenders, the Facility Agent on behalf of the Majority Lenders and the Agents
each:

 

(A)                               consent to the IFC becoming a Lender under the
Facility Agreement and under the Intercreditor Agreement;

 

(B)                               waive the requirements of Clause 3.3
(Additional Commitment) of the Facility Agreement for the purposes of this Deed
and the actions contemplated therein, to the extent not otherwise satisfied
pursuant to this Deed;

 

(C)                               waive the requirements of Clause 3.4 (IFC
Commitment) of the Facility Agreement for the purposes of this Deed and the
actions contemplated therein, to the extent not otherwise satisfied pursuant to
this Deed;

 

(D)                               waive the requirements for the IFC to provide
a Transfer Certificate as required under Clause 30 (Changes to the Lenders) of
the Facility Agreement for the purposes of this Deed and the actions
contemplated therein; and

 

(E)                                waive the provisions of Clause 13.2 (Change
of Lender), Clause 13.5 (Creditor/Agent Accession Undertaking) and Clause 13.7
(Additional parties) of the Intercreditor Agreement for the purposes of this
Deed and the actions contemplated therein.

 

8.                                     REPRESENTATIONS AND WARRANTIES

 

Each of the representations and warranties under Clause 26 (Representations) of
the Facility Agreement shall be incorporated into this Deed and shall be made to
each party (other than an Obligor) to this Deed as at the date of this Deed and
on the Effective Date as if each were set out in full herein.

 

9.                                     MISCELLANEOUS

 

9.1                              Incorporation of terms

 

The provisions of Clause 36 (Costs and Expenses), Clause 37 (Notices), Clause 39
(Partial invalidity), Clause 40 (Remedies and waivers) and Clause 44
(Jurisdiction) of the Facility Agreement shall be incorporated into this Deed as
if set out in full in this

 

8

--------------------------------------------------------------------------------


 

Deed and as if references in those clauses to “this Agreement” or “the Finance
Documents” are references to this Deed and as if references in those clauses to
“Party” and “Lender” include the IFC.

 

9.2                              Counterparts

 

This Deed may be executed in any number of counterparts, and this has the same
effect as if the signatures on the counterparts were on a single copy of this
Deed.

 

9.3                              Confirmation of Guarantee and Security

 

Each Obligor confirms for the benefit of IFC and the Finance Parties that with
effect from the Effective Date:

 

(A)                               the guarantee and indemnity obligations set
out under Clause 25 (Guarantee and Indemnity) of the Facility Agreement (the
“Guarantee and Indemnity Obligations”) shall remain in full force and effect
notwithstanding the designation of any new document as a Finance Document or any
additions, amendments, novation, substitution, or supplements of or to the
Finance Documents and the imposition of any amended, new or more onerous
obligations under the Finance Documents in relation to any Obligor and that the
Guarantee and Indemnity Obligations extend to any new obligations assumed by any
Obligor under any amended or new Finance Documents; and

 

(B)                               the Security Interests created by it pursuant
to the Security Documents to which it is a party shall:

 

(i)                                    remain in full force and effect
notwithstanding the designation of any new document as a Finance Document or any
additions, amendments, novation, substitution, or supplements of or to the
Finance Documents and the imposition of any amended, new or more onerous
obligations under the Finance Documents in relation to any Obligor including but
not limited to the amendments referred to in this Deed; and

 

(ii)                                 continue to secure its Secured Liabilities
under the Finance Documents as amended (including, but not limited to, under the
Facility Agreement and Intercreditor Agreement as amended pursuant to this
Deed).

 

10.                              GOVERNING LAW

 

This Deed (and any non-contractual obligations arising out of or in connection
with it) shall be governed by and interpreted in accordance with the laws of
England and Wales.

 

IN WITNESS WHEREOF this Deed is hereby executed and delivered as a deed on the
date first above written.

 

9

--------------------------------------------------------------------------------


 

SCHEDULE 1
THE PARTIES

 

PART I
THE ORIGINAL GUARANTORS

 

Name

 

Jurisdiction of Incorporation

 

Registered Number

Kosmos Energy Operating

 

Cayman Islands

 

231417

Kosmos Energy International

 

Cayman Islands

 

218274

Kosmos Energy Development

 

Cayman Islands

 

225879

Kosmos Energy Ghana HC

 

Cayman Islands

 

135710

 

10

--------------------------------------------------------------------------------


 

PART II
THE EXISTING LENDERS

 

ABSA CAPITAL (A DIVISION OF ABSA BANK LIMITED)

BANC OF AMERICA SECURITIES LIMITED

THE BANK OF TOKYO MITSUBISHI UFJ, LTD

BARCLAYS BANK OF GHANA LIMITED

BARCLAYS BANK PLC

BNP PARIBAS

CITIBANK N.A.

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK

CREDIT SUISSE INTERNATIONAL

DEUTSCHE BANK AG, AMSTERDAM BRANCH

DNB NOR BANK ASA, LONDON BRANCH

ECOBANK GHANA LIMITED

FBN BANK (UK) LIMITED

HSBC BANK PLC

ING BANK N.V.

INVESTEC ASSET MANAGEMENT PROPRIETARY LIMITED

NATIXIS

NEDCAP INTERNATIONAL LIMITED

SIEMENS FINANCIAL SERVICES LIMITED

SOCIÉTÉ GÉNÉRALE LONDON BRANCH

STANDARD CHARTERED BANK

STICHTING PENSIOENFONDS ZORG EN WELZIJN

SUMITOMO MITSUI BANKING CORPORATION

THE STANDARD BANK OF SOUTH AFRICA LIMITED

UNICREDIT BANK AG

 

11

--------------------------------------------------------------------------------


 

PART III
TRANSFERRING EXISTING LENDERS

 

Transferring Existing
Lender

 

Amount of Available
Commitment subject to Transfer
(USD)

 

Amount of Loans
subject to Transfer
(USD)

 

BNP PARIBAS

 

11,125,000

 

13,875,000

 

CITIBANK N.A.

 

6,675,000

 

8,325,000

 

CREDIT SUISSE INTERNATIONAL

 

8,900,000

 

11,100,000

 

SOCIÉTÉ GÉNÉRALE LONDON BRANCH

 

3,115,000

 

3,885,000

 

 

12

--------------------------------------------------------------------------------


 

SCHEDULE 2
THE LENDERS

 

Name of Lender

 

Commitment (USD)

 

ABSA CAPITAL (A DIVISION OF ABSA BANK LIMITED)

 

151,190,138.41

 

BANC OF AMERICA SECURITIES LIMITED

 

75,000,000

 

THE BANK OF TOKYO MITSUBISHI UFJ, LTD

 

50,000,000

 

BARCLAYS BANK OF GHANA LIMITED

 

22,800,000

 

BARCLAYS BANK PLC

 

19,722,664.36

 

BNP PARIBAS

 

126,712,802.77

 

CITIBANK N.A.

 

60,000,000

 

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK

 

151,712,802.77

 

CREDIT SUISSE INTERNATIONAL

 

5,000,000

 

DEUTSCHE BANK AG, AMSTERDAM BRANCH

 

30,000,000

 

DNB NOR BANK ASA, LONDON BRANCH

 

50,000,000

 

ECOBANK GHANA LIMITED

 

30,000,000

 

FBN BANK (UK) LIMITED

 

48,010,380.62

 

HSBC BANK PLC

 

151,712,802.77

 

ING BANK N.V.

 

90,000,000

 

INVESTEC ASSET MANAGEMENT PROPRIETARY LIMITED

 

8,000,000

 

NATIXIS

 

151,712,802.77

 

NEDCAP INTERNATIONAL LIMITED

 

75,000,000

 

SIEMENS FINANCIAL SERVICES LIMITED

 

30,000,000

 

SOCIÉTÉ GÉNÉRALE LONDON BRANCH

 

124,712,802.76

 

STANDARD CHARTERED BANK

 

151,712,802.77

 

 

13

--------------------------------------------------------------------------------


 

STICHTING PENSIOENFONDS ZORG EN WELZIJN

 

35,000,000

 

SUMITOMO MITSUI BANKING CORPORATION

 

95,000,000

 

THE STANDARD BANK OF SOUTH AFRICA LIMITED

 

150,000,000

 

UNICREDIT BANK AG

 

50,000,000

 

INTERNATIONAL FINANCE CORPORATION

 

67,000,000

 

 

14

--------------------------------------------------------------------------------


 

SCHEDULE 3
AMENDMENTS TO THE FACILITY AGREEMENT

 

1.            Clause 1.1 (Definitions) of the Facility Agreement shall be
amended as follows:

 

a.             by inserting the following defined terms:

 

““Action Plan” means the plan agreed between the Borrower and the IFC, a copy of
which is attached hereto as Appendix 4 (Action Plan) to the IFC Facility
Agreement, setting out specific social and environmental measures to be
undertaken to enable compliance with the Performance Standards, as such Action
Plan may be amended or supplemented from time to time in accordance with this
Agreement.”

 

““Agreement” means this facility agreement as amended pursuant to the Deed of
Transfer and Amendment and as amended, supplemented or otherwise varied from
time to time.”

 

““Convertible Currency” means any freely convertible and transferable currency.”

 

““Deed of Transfer and Amendment” means the deed of amendment and transfer dated
17 February 2012 between, inter alios, the Original Borrower, the Lenders, the
Security Agent, the Facility Agent, the Intercreditor Agent and the IFC.”

 

““Disbursement Funds” means funds which are disbursed or to be disbursed by IFC
and which are equivalent to the amount of Loans being transferred by a Lender to
IFC pursuant to Clause 3.6(A)(i).”

 

““EHS Guidelines” means the applicable and relevant sections of the General
Environmental, Safety and Health Guidelines and the Industry Sector Guidelines
for Offshore Oil and Gas Development (both dated April 30, 2007), except as
noted in the ESRS, copies of which have been delivered to and receipt of which
has been acknowledged by the Borrower.”

 

““ESRS” means the Environmental and Social Review Summary, as disclosed on 16
October 2011.”

 

““Final IFC Facility Commitment” means the aggregate amount of all Commitments
under the IFC Facility, such amount to be not less than the IFC Target
Commitment.”

 

““IFC Acceleration Trigger Event” means (i) an Event of Default under Clause 29
(Events of Default) of this Agreement relating to the failure to pay interest or
principal on the IFC Facility, (ii) an Event of Default under Clause 29.3
(Breach of other obligations) of this Agreement in relation to Clause 13
(Covenants) of the IFC Facility Agreement, or (iii) an Event of Default under
Clause 29.3

 

15

--------------------------------------------------------------------------------


 

(Breach of other obligations) of this Agreement in relation to any obligation
under this Agreement.”

 

““IFC Additional Commitment” has the meaning given to it in Clause 3.3(I).”

 

““IFC Facility Agreement” means the facility agreement entered into on 17
February 2012 between, inter alios, IFC and the Original Borrower.”

 

““IFC Facility Automatic Increase Date” means the earlier of:

 

(a)                                the date on which the IFC Target Commitment
is to be met, as agreed between IFC, the Facility Agent and the Original
Borrower; and

 

(b)           30 June 2012.”

 

““IFC Facility Commitment” means:

 

(a)                                on and from the Effective Date until (but not
including) the IFC Facility Automatic Increase Date, the Initial IFC Facility
Commitment; and

 

(b)                                on and from the IFC Facility Automatic
Increase Date, the Final IFC Facility Commitment.”

 

““IFC Inconvertibility Payments” means any due and payable amount owed to IFC
that is received by, or for the account of, IFC from or on account of the
obligations of, any Obligor in a Convertible Currency during an Inconvertibility
Event as a consequence of any IFC Preferential Treatment.”

 

““IFC Loan” means the principal amount of each borrowing under the IFC Facility
or, as the context requires, the principal amount outstanding of that borrowing,
including Loans transferred to IFC pursuant to the Deed of Transfer and
Amendment.”

 

““IFC Preferential Treatment” means IFC being afforded preferential treatment by
a Relevant Authority by foreign exchange being made available to IFC for the
purpose of paying obligations owed to it.”

 

““IFC Target Commitment” means USD 100,000,000 (one hundred million US
Dollars).”

 

““Inconvertibility Event” means circumstances in which a Relevant Authority is
not generally permitting the conversion of local currency into Convertible
Currencies or the remittance of Convertible Currencies in order to pay
obligations denominated in Convertible Currencies.”

 

““Initial IFC Facility Commitment” means the initial Commitment of IFC under the
IFC Facility, being USD 67,000,000 (sixty-seven million US Dollars).”

 

16

--------------------------------------------------------------------------------


 

““Lender Acceleration Trigger Event” means either (i) an Event of Default under
Clause 29 (Events of Default) of this Agreement relating to the failure to pay
interest or principal on a Facility, or (ii) an Event of Default under Clause
29.3 (Breach of other obligations) of this Agreement in relation to any
obligation under this Agreement.”

 

““Non-IFC Additional Commitment” means an Additional Commitment provided or to
be provided by an Additional Lender other than IFC.”

 

““Non-IFC Facility” means a facility not provided under the IFC Facility as
described in Clause 3.1(A)(i).”

 

““Performance Standards” means IFC’s Performance Standards on Social &
Environmental Sustainability, dated 1 January 2012, as updated, amended and/or
re-issued by the IFC, copies and/or details of which have been delivered to and
receipt of which has been acknowledged by the Borrower.”

 

““Relevant Authority” means the central bank of the country in which any Obligor
is formed or operates, or any other governmental entity or government in any
such country having the power to regulate foreign exchange.”

 

““Relevant Lender” has the meaning ascribed to such term in Clause 8.10 (Cash
Collateralisation).”

 

““S&E Management System” means the Project’s social and environmental management
system for the identification, assessment and management of Project risks on an
ongoing basis.”

 

““Standstill Period” means a period of 30 days from the date an IFC Acceleration
Trigger Event occurs.”

 

““Transfer Discount Fee” means a transfer discount fee calculated as the sum of
five per cent. (5%) of the total amount of Loans and Available Commitments being
transferred by a Lender to IFC pursuant to Clause 3.6(A)(i) and which is payable
by such Lender to the Original Borrower.”

 

““Unit Operator” has the meaning given to it in the UUOA.”;

 

b.             by deleting the definition of “Commitment” in its entirety and
replacing it with the following:

 

““Commitment” means:

 

(A)                              in relation to an Original Lender, the amount
set opposite its name under the heading “Commitment” in Schedule 2 of this
Agreement and the amount of any other Commitment transferred to it;

 

(B)                              in relation to IFC, the IFC Facility
Commitment;

 

17

--------------------------------------------------------------------------------


 

(C)                              in relation to an Additional Lender, its
Additional Commitment;

 

(D)                              in relation to IFC as an Additional Lender, the
IFC Additional Commitment;

 

(E)                               in relation to any other Lender, the amount of
any Commitment transferred to it,

 

to the extent not cancelled, reduced or transferred by it.”

 

c.              by deleting the word “facility” in the definition of “Facility”
and replacing it with the words “facilities”; and

 

d.             by replacing the definition of “IFC Facility” with the following:

 

““IFC Facility” means the facility described in Clause 3.1(A)(ii) and provided
by the IFC in accordance with the terms of the IFC Facility Agreement and this
Agreement.”

 

e.              by adding the words “the IFC Facility Agreement, the Deed of
Transfer and Amendment” immediately after the words “each Deed of
Subordination,” in the definition of “Finance Documents”.

 

f.               by adding the words “(other than IFC)” immediately after the
word “Lenders” in the definition of “LC Issuing Bank”.

 

g.              by adding the words “and IFC” immediately after the words “
Original Lender” in paragraph (A) of the definition of “Lender”.

 

h.             by deleting the definition of “Loan” in its entirety and
replacing it with the following definition:

 

““Loan” means:

 

(A)                            in respect of the Non-IFC Facility, each loan or
Letter of Credit made or to be made under this Agreement or the principal amount
outstanding for the time being of that loan or Letter of Credit; and

 

(B)                            in respect of the IFC Facility, each loan made or
to be made under the IFC Facility Agreement or the principal amount outstanding
for the time being of that loan.”

 

i.                 by adding the words “(other than the IFC Facility Agreement
and the Deed of Transfer and Amendment)” immediately after the words “Finance
Documents” in the definition of “Signing Date”.

 

j.                By adding the words “participating in a Letter of Credit”
immediately after the words “each Lender” in the definition of “LC Lender”.

 

18

--------------------------------------------------------------------------------


 

2.                                     Clause 2.2 (Conditions Precedent to each
Utilisation) of the Facility Agreement shall be amended by inserting a new
Clause 2.2(C) as follows:

 

“(C)                        in respect of a Utilisation of the IFC Facility only
(and to the satisfaction of IFC only) the Borrower has satisfied the conditions
for the Utilisation of the IFC Facility in accordance with the terms of the IFC
Facility Agreement.”

 

3.                                     Clause 3.1 (Facility Commitment amounts)
of the Facility Agreement shall be deleted in its entirety and replaced with the
following:

 

“3.1        Facility Commitment amounts

 

(A)          Subject to the terms of the Finance Documents:

 

(i)                                     the Lenders (other than IFC) have agreed
to make available to the Borrower a secured US Dollar revolving loan facility
and a letter of credit facility on the terms and conditions set out in this
Agreement (the “Non-IFC Facility”); and

 

(ii)                                  IFC has agreed to make available to the
Borrower a secured US Dollar revolving loan facility on the terms and conditions
set out in the IFC Facility Agreement) (the “IFC Facility”),

 

(together the “Facility”) in an aggregate amount equal to the Total Commitments.

 

(B)          The Facility may be utilised by way of:

 

(i)                                     Loans (which, during the Availability
Period only, shall include Rollover Loans); and

 

(ii)                                  Letters of Credit up to an aggregate
amount not exceeding USD 200 million.”

 

4.                                     Paragraph (A)(ii) of Clause 3.3
(Additional Commitment) of the Facility Agreement shall be amended by inserting
after the words “Additional Commitment Notice to the Facility Agent” the words
“save that this paragraph (ii) shall not apply where the Additional Commitment
is to be an IFC Additional Commitment”.

 

5.                                     Paragraph (D)(iii) of Clause 3.3
(Additional Commitment) of the Facility Agreement shall be deleted in its
entirety and replaced with the following:

 

“(iii)                        any necessary rebalancing of the Commitments and
outstandings under the Non-IFC Facility and the Additional Commitment provided
by the Additional Lender to ensure that they are pro rata (the “New Commitment
Rebalancing”) will be made, at the Borrower’s election, by the Borrower either:

 

19

--------------------------------------------------------------------------------


 

(a)                                 making utilisations from the Additional
Commitment in priority to utilisations from Commitments under the Non-IFC
Facility or to effect a prepayment under the Non-IFC Facility to the existing
Lenders (which amount may be redrawn by the Borrower); or

 

(b)                                 making its first utilisation under the
Additional Commitment on the last day of the then Interest Period,

 

in each case to procure, as far as practicable, any New Commitment Rebalancing,
following which all utilisations shall be made pro rata.”

 

6.                                     A new paragraph (I) shall be inserted
into Clause 3.3 (Additional Commitment) of the Facility Agreement as follows:

 

“(I)                            Any increase in the Total Facility Amount
pursuant to paragraph (A) above shall be made under the Non-IFC Facility and the
Non-IFC Facility shall be increased accordingly save that if IFC is to provide
the Additional Commitment (an “IFC Additional Commitment”), the increase in the
Total Facility Amount shall be made under the IFC Facility and the IFC Facility
will be increased accordingly.”

 

7.                                     Paragraph (A) of Clause 3.4 (IFC as
Additional Lender) of the Facility Agreement shall be amended by deleting the
words “a separate tranche, facility or facilities ranking pari passu with the
Facility (the “IFC Facility”) details of which, together with any amendments to
the Finance Documents as Kosmos and IFC (each acting reasonably) consider
necessary, shall be provided with the Additional Commitment Notice” and
replacing them with the words “the IFC Facility pursuant to the IFC Facility
Agreement”.

 

8.                                     Paragraph (B) of Clause 3.4 (IFC as
Additional Lender) of the Facility Agreement shall be amended by adding the
words “or as may be agreed between IFC and the Obligors (subject to any
necessary consents)” immediately after the words “available to the Finance
Parties)”.

 

9.                                     Paragraph (C) of Clause 3.4 (IFC as
Additional Lender) of the Facility Agreement shall be deleted in its entirety
and replaced with the following:

 

“(C)                        In order to rebalance the Commitments and
outstandings under the Non-IFC Facility and the IFC Facility to ensure that they
are pro rata (the “IFC Rebalancing”), at the Borrower’s election, the Borrower
will either:

 

(i)                                     make utilisations under the IFC Facility
in priority to the Non-IFC Facility or shall effect a prepayment under the
Non-IFC Facility (which amount may be redrawn by the Borrower); or

 

(ii)                                  make its first utilisation under the IFC
Facility on the last day of the then Interest Period,

 

20

--------------------------------------------------------------------------------


 

in each case to procure, as far as practicable, the IFC Rebalancing, following
which all drawings under the IFC Facility and the Non-IFC Facility shall be pro
rata.”

 

10.                              A new Clause 3.6 (Automatic increase of IFC
Facility) of the Facility Agreement shall be added as follows:

 

“3.6                         Automatic increase of IFC Facility

 

(A)                              Notwithstanding Clause 3.3 (Additional
Commitment) and Clause 3.4 (IFC as Additional Lender), the Borrower agrees and
undertakes with IFC that:

 

(i)                                     from the date of the IFC Facility
Agreement it shall use reasonable endeavours to arrange for the transfer of
Loans and Available Commitments of Lenders (other than IFC) to IFC in accordance
with the provisions of this Agreement such that the total amount of Commitments
of IFC is equal to the IFC Target Commitment by no later than 30 June 2012; and

 

(ii)                                 in the event that on 30 June 2012 there
will be a shortfall between the IFC Target Commitment and the amount of all
Loans and Available Commitments of Lenders (other than IFC) transferred or to be
transferred to IFC by such date, the IFC Facility shall be automatically
increased by an IFC Additional Commitment equal in amount to such shortfall so
that, on and with effect from the IFC Facility Automatic Increase Date, the
aggregate amount of Commitments under the IFC Facility is not less than the IFC
Target Commitment, and Kosmos shall confirm to the Facility Agent by way of
written notice the amount of such IFC Additional Commitment, such notice to
comply with the requirements of Clause 3.3(B),

 

and each relevant Finance Party (other than IFC) and the Obligors shall exercise
such rights as it has under the Facility in order to give effect to the
provisions of this Clause 3.6, and Clauses 3.3 (Additional Commitment) and 3.4
(IFC as Additional Lender) shall be construed and shall be applied only where
necessary to give effect to the provisions of this Clause 3.6.

 

(B)                              In respect of each Lender transferring a Loan
and/or Available Commitment to IFC pursuant to Clause 3.6(A)(i) above, and on
the IFC Facility Automatic Increase Date:

 

(i)                                    IFC shall transfer the Disbursement Funds
to the Facility Agent for the account of each such Lender; and

 

(ii)                                 upon receipt by the Facility Agent of the
Disbursement Funds from IFC and prior to the application of the Disbursement
Funds

 

21

--------------------------------------------------------------------------------


 

by the Facility Agent for the account of each such Lender, the Facility Agent
shall promptly deduct from the Disbursement Funds the Transfer Discount Fee and
pay such Transfer Discount Fee to the Borrower for and on behalf of each such
Lender in consideration for the consent of the Original Borrower to the transfer
by such Lender of its Loans and Available Commitments to IFC (in recognition by
such Lender that such consent would have been required had such transfer
occurred pursuant to the Deed of Transfer and Amendment).

 

(C)                              The Borrower shall inform the Facility Agent in
writing of the account into which the Transfer Discount Fee shall be paid in
accordance with Clause 3.6(B)(ii).

 

(D)                              Each relevant Lender shall inform the Facility
Agent in writing prior to the Effective Date of the account into which the
Disbursement Funds (net of the Transfer Discount Fee) to which it is entitled
under Clause 3.6(B) shall be paid.

 

(E)                               Each relevant Lender and the Borrower hereby
authorises the Facility Agent to take all action necessary to give effect to
this Clause 3.6.”

 

11.                              Clause 6.1 (Availability Period) of the
Facility Agreement shall be deleted in its entirety and replaced with the
following new clause:

 

“6.1        Availability Period

 

Subject to the satisfaction of the relevant Conditions Precedent:

 

(A)                               the Non-IFC Facility shall be available for
drawing during the period from and including the Signing Date to and including
15 May 2014; and

 

(B)                               the IFC Facility shall be available for
drawing during the period from and including the date of the Effective Date (as
defined in the IFC Facility Agreement) to and including 15 May 2014.”

 

12.                              Sub-clause (A) of Clause 6.5 (Lenders’
participation) of the Facility Agreement shall be amended by deleting the words
“under the Facility” and replacing them with “under the Non-IFC Facility”.

 

13.                             Sub-clause (B) of Clause 6.5 (Lenders’
participation) of the Facility Agreement shall be amended by deleting the words
“under the Facility” and replacing them with “under the Non-IFC Facility”.

 

14.                              Sub-clause (C) of Clause 6.5 (Lenders’
participation) of the Facility Agreement shall be amended by deleting the words
“under the Facility” and replacing them with “under the Non-IFC Facility”.

 

22

--------------------------------------------------------------------------------


 

15.                              The definition of “LC Proportion” as set out
under sub-clause (A)(ii) of Clause 7.1 (General) of the Facility Agreement shall
be amended by adding the words “(other than IFC)” immediately after the words “a
Lender” and the words “all the Lenders”.

 

16.                              Sub-clause (B)(iv) of Clause 7.1 (General) of
the Facility Agreement shall be amended by adding the words “(other than IFC)”
immediately after the words “includes a Lender”.

 

17.                              Sub-clauses (A), (B) and (C) of Clause 7.2
(Letter of Credit Option) of the Facility Agreement shall be amended by deleting
the word “Facility” wherever it appears in those sub-clauses and replacing it
with the words “Non-IFC Facility”.

 

18.                              Clause 7.4 (Completion of a Utilisation Request
for Letters of Credit) of the Facility Agreement shall be amended by deleting
the word “Facility” wherever it appears in that Clause and replacing it with the
words “Non-IFC Facility”.

 

19.                              Sub-clause (C) of Clause 7.6 (Issue of Letters
of Credit) of the Facility Agreement shall be amended by deleting the word
“Facility” wherever it appears in that Clause and replacing it with the words
“Non-IFC Facility”.

 

20.                              Sub-clause (D) of Clause 7.6 (Issue of Letters
of Credit) of the Facility Agreement shall be amended by adding the words
“(other than IFC)” immediately after the word “Lender”.

 

21.                              Sub-clause (B) of Clause 8.4 (Indemnities) of
the Facility Agreement shall be amended by adding the words “(other than IFC)”
immediately after the words “Each Lender”.

 

22.                              Clause 14.1 (Commitment Fee) of the Facility
Agreement shall be amended by deleting it in its entirety and replacing it with
the following new clause:

 

“14.1      Commitment fee

 

(A)                              The Borrower shall pay to the Facility Agent in
respect of the Non-IFC Facility for the account of each Lender (other than IFC)
and in respect of the IFC Facility to IFC directly for the account of IFC, a fee
computed as follows:

 

(i)                                     when Commitment is available for
utilisation, at a rate equal to 40 per cent. per annum of the then applicable
Margin; and

 

(ii)                                  when Commitment is not then available for
utilisation, at a rate equal to 20 per cent. per annum of the then applicable
Margin.

 

(B)                              The accrued commitment fee is payable quarterly
(on each of 31 March, 30 June, 30 September and 31 December) in arrears on any
undrawn and uncancelled portion of the Commitments for the period from:

 

(i)                                     in respect of the Non-IFC Facility, the
date of this Agreement until and including the last day of the Availability
Period; and

 

23

--------------------------------------------------------------------------------


 

(ii)                                  in respect of the IFC Facility, the date
of the IFC Facility Agreement until and including the last day of the
Availability Period.

 

(C)                              Notwithstanding paragraphs (A) and (B) above,
the Borrower shall not be required to pay any such commitment fees to the
Facility Agent for the account of any Lender in respect of a Non-IFC Facility
and to IFC for the account of IFC in respect of the IFC Facility in each case
during the period in which such Lender is a Non-Funding Lender.”

 

23.                              Clause 24.7 (Information: Miscellaneous) of the
Facility Agreement shall be amended by inserting a new Clause 24.7(B) as
follows:

 

“(B)                        all reports and/or other documents dispatched by the
Borrower further to Clause 13.4 (Reporting) of the IFC Facility Agreement;”

 

24.                              Clause 29 (Events of Default) of the Facility
Agreement shall be amended by adding the words “and clause 29.18 (Acceleration —
IFC and Lenders)” immediately after the words “clause 29.17 (Acceleration — all
Lenders)”.

 

25.          A new Clause 29.18 of the Facility Agreement shall be inserted as
follows:

 

“29.18    Acceleration — IFC and Lenders

 

(A)          This clause 29.18 is subject to the terms of the Intercreditor
Agreement.

 

(B)

 

(i)                                    After the occurrence of an IFC
Acceleration Trigger Event at any time after the Standstill Period has expired
and such IFC Acceleration Trigger Event is continuing, IFC may, by notice to the
Borrower and the Facility Agent:

 

(a)                                cancel the Commitment of IFC whereupon the
same shall immediately be cancelled; and/or

 

(b)                                declare that all or part of the IFC Loans,
together with accrued interest, and all other amounts accrued or outstanding
under the IFC Facility, be immediately due and payable, whereupon they shall
become due and payable; and/or

 

(c)                                 declare that all or part of the Loans under
the IFC Facility, be payable on demand, whereupon they shall become immediately
payable on demand by IFC.

 

(ii)                                 In the event that the Facility Agent takes
any action under clause 29.18(C) below in relation to the Facility, IFC shall be
entitled to take equivalent action in relation to the IFC Facility.

 

24

--------------------------------------------------------------------------------


 

(C)

 

(i)                                    For the purposes of this clause 29.18(C),
the Commitments of IFC shall be excluded in calculating the Majority Lenders.

 

(ii)                                 After the occurrence of a Lender
Acceleration Trigger Event and at any time such Lender Acceleration Trigger
Event is continuing, the Facility Agent may, and shall if so directed by the
Majority Lenders, by notice to the Borrower and IFC:

 

(a)                                cancel the Commitments (excluding any IFC
Facility Commitment) whereupon they shall immediately be cancelled; and/or

 

(b)                                declare that all or part of the Loans
(excluding any Loans under the IFC Facility), together with accrued interest,
and all other amounts accrued or outstanding under this Agreement (excluding
under the IFC Facility) be immediately due and payable, whereupon they shall
become due and payable; and/or

 

(c)                                 declare that all or part of the Loans
(excluding any Loans under the IFC Facility), be payable on demand, whereupon
they shall become immediately payable on demand by the Facility Agent on the
instructions of the Majority Lenders.

 

(iii)                              In the event that IFC takes any action under
clause 29.18(B) in relation to the IFC Facility, the Facility Agent (if so
instructed by the Majority Lenders) shall be entitled to take equivalent action
in relation to the Facility.”

 

26.          A new Clause 30.8 of the Facility Agreement shall be inserted as
follows:

 

“30.8      Assignments and transfers by IFC

 

IFC may transfer the IFC Facility Commitment or its participation, in part or in
whole, to any institution that is a Qualifying Bank without the prior consent of
the Borrower.”

 

27.                              Paragraph (A) of Clause 34.1 (Payments to the
Facility Agent) of the Facility Agreement shall be amended by inserting the
words “(apart from IFC)” after the words “On each date on which an Obligor or a
Lender”.

 

28.                              New Clauses 34.10 and 34.11 of the Facility
Agreement shall be inserted as follows:

 

“34.10   Payments to IFC

 

The Borrower will make payments of all amounts due to IFC under the Finance
Documents directly to the account number specified in Clause

 

25

--------------------------------------------------------------------------------


 

10.1 (Accounts) of the IFC Facility Agreement, and IFC will make any payments to
the Borrower, without requiring payment through the offices of the Facility
Agent.

 

34.11 Inconvertibility Payments

 

IFC will not be obliged to share any IFC Inconvertibility Payments.”

 

29.                              Clause 41.2 (Exceptions) of the Facility
Agreement shall be amended by inserting a new paragraph (F) as follows:

 

“(F)                          An amendment, variation or waiver of Clause 34.11
(Inconvertibility Payments) may not be effected without the consent of IFC.”

 

26

--------------------------------------------------------------------------------


 

SCHEDULE 4
FORM OF IFC FACILITY AGREEMENT

 

FACILITY AGREEMENT

 

dated [                   ] 2012

 

for

 

KOSMOS ENERGY FINANCE INTERNATIONAL
as Original Borrower

 

with

 

THE COMPANIES LISTED IN APPENDIX 1
as Original Guarantors

 

and

 

INTERNATIONAL FINANCE CORPORATION
as a New Lender

 

--------------------------------------------------------------------------------

 

IFC FACILITY AGREEMENT

 

--------------------------------------------------------------------------------

 

Slaughter and May
One Bunhill Row
London
EC1Y 8YY

 

(SRG/PMZH)

 

27

--------------------------------------------------------------------------------


 

THIS AGREEMENT is dated [                         ] 2012 and made between:

 

(1)           KOSMOS ENERGY FINANCE INTERNATIONAL a company incorporated under
the laws of the Cayman Islands with registered number 253656 and having its
registered office at P.O. Box 32322, 4th Floor, Century Yard, Cricket Square,
Elgin Avenue, George Town, Grand Cayman KYI-1209, Cayman Islands (the “Original
Borrower”);

 

(2)           THE ORlGINAL GUARANTORS listed in Appendix 1 as original
guarantors (the “Original Guarantors”); and

 

(3)           INTERNATIONAL FINANCE CORPORATION (the “IFC”),

 

WHEREAS:

 

(A)          The parties to this Agreement have entered into a deed of transfer
and amendment dated on or about the date of this Agreement with certain other
parties pursuant to which, inter alios, certain Lenders under the Facility
Agreement (as defined below) have agreed to transfer Loans and Available
Commitments, rights and obligations to IFC and the accession of IFC to certain
Finance Documents shall occur (the “Deed of Transfer and Amendment”).

 

(B)          The IFC has agreed to provide a secured facility of up to USD
100,000,000, ranking pari passu in all respects with the Non-IFC Facility, on
the terms and conditions set out in this Agreement.

 

IT IS AGREED as follows:

 

1.            DEFINITIONS AND INTERPRETATION

 

1.1          Definitions

 

In this Agreement, the following terms have the following meanings:

 

“Annual Monitoring Report” means the annual monitoring report substantially in
the form attached as Appendix 5 (Form of Annual Monitoring Report) hereto
setting out the specific social, environmental and developmental impact
information, as such report may be amended or supplemented from time to time in
accordance with this Agreement.

 

“Applicable S&E Law” means all applicable statutes, laws, ordinances, rules and
regulations of the countries where the Borrower operates its assets, including,
without limitation, licenses, permits or other governmental Authorisations
setting standards concerning environmental, social, labor, health and safety or
security risks of the type contemplated by the Performance Standards or imposing
liability for the breach thereof.

 

“Available IFC Commitment” means, at any time, the IFC Facility Commitment which
may be drawn down under the IFC Facility as determined in accordance with Clause
3.2 (Total Available Facility Amount) of the Facility Agreement.

 

28

--------------------------------------------------------------------------------


 

“Coercive Practice” means the impairing or harming, or threatening to impair or
harm, directly or indirectly, any party or the property of the party to
influence improperly the actions of a party.

 

“Collusive Practice” means an arrangement between two or more parties designed
to achieve an improper purpose, including to influence improperly the actions of
another party.

 

“Corrupt Practice” the offering, giving, receiving or soliciting, directly or
indirectly, of anything of value to influence improperly the actions of another
party.

 

“Effective Date” means the date falling on the later of:

 

(a)           4 Business Days after the date on which IFC confirms to the
Original Borrower and the Facility Agent that all fees due and payable to IFC
pursuant to a fee letter between the Original Borrower and IFC and dated 17
February 2012 have been paid in full; and

 

(b)           5 Business Days after the date of the IFC Facility Agreement,

 

provided that such date shall coincide wherever possible with the last day of
the then current Interest Period.

 

“Facility Agreement” means the facility agreement dated 28 March 2011 (as
amended pursuant to the Deed of Transfer and Amendment and as amended from time
to time) between the Original Borrower, the Original Guarantors, the Mandated
Lead Arrangers, the Underwriters, the Original Lenders, the Technical Bank, the
Modelling Bank, the Documentation Bank, the Onshore Account Bank, the Offshore
Account Bank, the Facility Agent, the Security Agent and the Intercreditor
Agent.

 

“Fraudulent Practice” means any action or omission, including misrepresentation,
that knowingly or recklessly misleads, or attempts to mislead, a party to obtain
a financial benefit or to avoid an obligation.

 

“Financial Year” means each year ending 31 December.

 

“Ghana Project Agreements” means:

 

(i)            the DWT PA and the WCTP PA (and all amendments and supplements
thereto);

 

(ii)           the DWT JOA and the WCTP JOA;

 

(iii)          the UUOA;

 

(iv)         each New Project Agreement where the relevant Approved Development
or Permitted Acquisition is in Ghana or relates to assets in Ghana; and

 

(v)           any other agreement which the Facility Agent and the Original
Borrower agree shall be a Ghana Project Agreement,

 

29

--------------------------------------------------------------------------------


 

as such documents may be updated, amended or replaced from time to time.

 

“Ghana-related Assets” means the Jubilee Field, the Ghana Block Assets and any
joint venture, Fields, Project Infrastructure or Petroleum Assets that are
located in Ghana.

 

“IFC Utilisation Receipt” means a utilisation receipt under the IFC Facility
substantially in the form set out in Part I (Form of IFC Utilisation Receipt) of
Appendix 2 of this Agreement.

 

“IFC Utilisation Request” means a utilisation request under the IFC Facility
substantially in the form set out in Part II (Form of IFC Utilisation Request)
of Appendix 2 of this Agreement.

 

“Independent Expert” means an external, independent expert jointly selected by
IFC and the Borrower (each acting reasonably) and appointed by the Borrower.

 

“Obstructive Practice” means either (i) deliberately destroying, falsifying,
altering or concealing of evidence material to the investigation or making of
false statements to investigators, in order to materially impede a World Bank
Group investigation into allegations of a Corrupt Practice, Fraudulent Practice,
Coercive Practice or Collusive Practice, and/or threatening, harassing or
intimidating any party to prevent it from disclosing its knowledge of matters
relevant to the investigation or from pursuing the investigation, or (ii) acts
intended to materially impede the exercise of IFC’s access to contractually
required information in connection with a World Bank Group investigation into
allegations of a Corrupt Practice, Fraudulent Practice, Coercive Practice or
Collusive Practice.

 

“Project” means:

 

(A)          the development, operation and maintenance of the Ghana-related
Assets; and

 

(B)          if, but only if, the proceeds of any IFC Loan are applied towards
purposes as provided for under Clause 5.1 (Purpose) of the Facility Agreement
which do not relate to Ghana-related Assets, the development, operation and
maintenance of such assets,

 

and in each case shall include all appraisal, exploration, construction,
operations, maintenance and exploitation works and activities in relation
thereto, and the treatment, processing, storage, delivery, lifting and sale of
Unit Substances therefrom.

 

“Repeating Representations” means the “Repeating Representations” as defined in
the Facility Agreement and the representations set out in Clause 12
(Representations and Warranties) of this Agreement.

 

“Sanctionable Practice” any Corrupt Practice, Fraudulent Practice, Coercive
Practice, Collusive Practice, or Obstructive Practice, as those terms are
defined herein and interpreted in accordance with the Anti-Corruption Guidelines
attached to this Schedule as Appendix 3 (Anti-Corruption Guidelines for IFC
Transactions).

 

30

--------------------------------------------------------------------------------


 

“Unit Operation” shall have the meaning given to that term in the UUOA.

 

“World Bank” means the International Bank for Reconstruction and Development, an
international organization established by Articles of Agreement among its member
countries.

 

1.2          Incorporation of defined terms, interpretation and construction

 

(A)          Unless a contrary indication appears herein, a term defined in the
Facility Agreement or any other Finance Document has the same meaning in this
Agreement.

 

(B)          The principles of construction and interpretation set out under
Clause 1.2 (Construction of particular terms) and Clause 1.3 (Interpretation) of
the Facility Agreement shall have effect as if set out in this Agreement.

 

(C)          The meaning and interpretation attributed to the terms set out in
Appendix 3 (Anti-Corruption Guidelines for IFC Transactions) shall be deemed to
apply to those terms as they are used in this Schedule.

 

2.            IFC FACILITY

 

Subject to the terms of this Agreement, IFC shall make available to the Borrower
a secured senior term loan facility in an aggregate amount equal to:

 

(A)          on and from the Effective Date until but not including the IFC
Facility Automatic Increase Date, the IFC Facility Commitment; and

 

(B)          on and from the IFC Facility Automatic Increase Date, the Final IFC
Facility Commitment.

 

3.            PURPOSE

 

The Borrower shall apply all amounts borrowed under the IFC Facility in
accordance with Clause 5 (Purpose) of the Facility Agreement, which shall
include an amount applied for a purpose which is in respect of Ghana-related
Assets.

 

4.            UTILISATION

 

4.1          Utilisation Procedure

 

(A)          Subject to satisfying the conditions set out in Clause 2
(Conditions Precedent) of the Facility Agreement and Clause 4.2 (IFC
Utilisation) of this Agreement, the Borrower may utilise the IFC Facility by
delivering an IFC Utilisation Request to the IFC (with a copy to the Facility
Agent) and in accordance with and subject to the provisions of Clause 6
(Utilisation) of the Facility Agreement.

 

(B)          The Borrower shall deliver to the IFC, within five (5) Business
Days of a Utilisation Date, an IFC Utilisation Receipt.

 

31

--------------------------------------------------------------------------------


 

4.2          IFC Utilisation

 

Each Utilisation shall be made available by IFC in Dollars, for credit directly
into the KEG Offshore Proceeds Account provided that the following conditions
are met:

 

(A)          the conditions set out under paragraphs (A) and (B) of Clause 2.2
(Conditions to each Utilisation) in the Facility Agreement have been met;

 

(B)          the Borrower has demonstrated:

 

(i)            where it is the operator (and has not been outvoted on any
relevant matter concerning the operation of the assets subject to the Ghana
Project Agreements) that it has (subject to its express obligations under the
relevant Ghana Project Agreements) exercised all rights as it may have to ensure
that:

 

(ii)           where it is the operator (and has been outvoted on any relevant
matter concerning the operation of the assets subject to the Ghana Project
Agreements) that it has used reasonable endeavours to ensure that; and

 

(iii)          where it is not the operator, that it has used reasonable
endeavours by exercising its rights under the relevant Ghana Project Agreements
and/or influencing or procuring the co-operation of the Unit Operator to ensure
that,

 

in each case:

 

(iv)          the design, construction, operation, maintenance, management and
monitoring of the Project’s sites, plants, equipment, operations and facilities
are undertaken in compliance with (i) the Action Plan, (ii) the applicable
requirements of the Performance Standards and (iii) the EHS Guidelines;

 

(v)           the continuing implementation and operation of the S&E Management
System to assess and manage the social and environmental performance of the
Project in a manner consistent with the Performance Standards in all material
respects;

 

(vi)          the environmental mitigation and management measures in the Action
Plan have been implemented according to the required completion dates contained
therein and maintained; and

 

(vii)         all action items in the Action Plan have been completed within the
timetabled dates prior to the date of the relevant Utilisation Request;

 

(C)          the proceeds of the Utilisation are used or are to be used for a
purpose in accordance with Clause 3 (Purpose);

 

32

--------------------------------------------------------------------------------


 

(D)          the proceeds of the Utilisation are not in reimbursement of, or to
be used for, expenditures in the territories of any country which is not a
member of the World Bank or for goods produced in or services supplied from any
such country; and

 

(E)           the Repeating Representations are, in light of the facts and
circumstances then existing, true and correct in all material respects (or, in
the case of a Repeating Representation that contains a materiality concept, true
and correct in all respects).

 

4.3          Borrower’s Certification

 

The Borrower shall deliver to IFC in each Utilisation Request such evidence of
the proposed use of the proceeds of the Utilisation, as IFC may reasonably
request.

 

5.            IFC’s PARTICIPATION

 

(A)          If the conditions set out in this Agreement have been met, IFC
shall make its participation in the relevant Loan available by the Utilisation
Date through its Facility Office in accordance with the terms of this Agreement
and the Facility Agreement.

 

(B)           A Business Day for the purposes of Clause 4 (Utilisation) of this
Agreement shall mean a day (other than a Saturday or Sunday) when banks are open
for business in London, New York and Paris.

 

6.            LETTERS OF CREDIT

 

The IFC Facility may not be utilised by way of the issue of Letters of Credit
and under no circumstances will IFC be required to act or be appointed to act as
an LC Issuing Bank.

 

7.            REPAYMENT

 

The Borrower shall repay the IFC Loans made under this Agreement subject to and
in accordance with the relevant provisions of Clause 9 (Repayment) of the
Facility Agreement.

 

8.            PREPAYMENT AND CANCELLATION

 

The provisions of Clause 10 (Prepayment and Cancellation) of the Facility
Agreement shall apply in respect of any prepayment or cancellation of the IFC
Facility provided that, if requested by IFC, the Borrower delivers to IFC, prior
to the date of any such prepayment or cancellation, evidence in form and
substance satisfactory to IFC that all necessary Authorisations with respect to
the prepayment have been obtained.

 

33

--------------------------------------------------------------------------------


 

9.            INTEREST

 

The rate of interest, including calculation, margin and default interest, on
each IFC Loan made under this Agreement shall be determined and shall be payable
by the Borrower in accordance with Clause 11 (Interest) of the Facility
Agreement.

 

10.          PLACE OF PAYMENTS

 

10.1        Accounts

 

(A)          All payments of principal, interest, fees, and any other amount due
to IFC from the Borrower under this Agreement or any other Finance Document
shall be made directly by the Borrower to IFC in Dollars, in same day funds, and
must be received in the account of IFC at Citibank, N.A. New York, 111 Wall
Street, New York N.Y. 10043, USA (in favour of International Finance Corp) for
credit to IFC’s account number 36085579 (Swift Number: CITIUS 33, ABA Number:
021000089, Loan Reference: PRJ-31179-GHA), or at such other bank or account in
New York as IFC from time to time designates.  Payments must be received in
IFC’s designated account by no later than 1:00 p.m. New York time on the date
when such payment is due.

 

(B)           The Borrower hereby irrevocably agrees that IFC may deem any
payment, or part thereof, that is received after the time specified in Clause
10.1(A) of this Agreement as made on the following Business Day and accordingly
Default Interest will accrue on any such payment, or part thereof.

 

10.2        Direct Payments

 

The Borrower will make payments of all amounts due to IFC under the Finance
Documents directly to the account number specified in Clause 10.1 (Accounts) of
this Agreement, without requiring payment through the offices of the Facility
Agent.

 

10.3        Allocation of Partial Payments

 

If at any time IFC receives less than the full amount then due and payable to it
under the Facility Agreement, IFC may allocate and apply the amount received in
any way or manner and for such purpose or purposes under the Facility Agreement
as IFC in its sole discretion determines, notwithstanding any instruction that
the Borrower may give to the contrary.

 

11.          FEES

 

The Borrower shall pay to IFC directly for its own account a commitment fee
computed in accordance with Clause 14.1 (Commitment fee) of the Facility
Agreement.

 

12.          REPRESENTATIONS AND WARRANTIES

 

The Borrower makes the representations and warranties set out in Clauses 12.1
(Sanctionable Practices), 12.2 (Environmental Matters) and 12.3 (Ghana-related
Assets) of this Agreement to IFC as at the date of this Agreement and
acknowledges that IFC has entered into the Finance Documents pursuant to the
Deed of Transfer and

 

34

--------------------------------------------------------------------------------


 

Amendment and this Agreement in full reliance on these representations and
warranties.

 

12.1        Sanctionable Practices

 

Neither the Borrower nor any Affiliates, nor any person authorised to act
(expressly or implicitly) on its or their behalf, has committed or engaged in,
with respect to the Project or any transaction contemplated by this Agreement,
any Sanctionable Practice.

 

12.2        Environmental Matters

 

(A)          To the best of its knowledge and belief, after due inquiry, there
are no social or environmental risks or issues in relation to the Project other
than those identified by the ESRS that could reasonably be expected to have a
material adverse effect or a material adverse impact on the implementation or
operation of the Project in accordance with the Performance Standards and the
EHS Guidelines.

 

(B)           It has not received nor is aware of either:

 

(i)            any existing or threatened complaint, order, directive, claim,
citation or notice from any Authority of the countries where the Borrower
operates its assets; or

 

(ii)           any material written communication from any person concerning the
Project’s failure to comply with any matter covered by the Performance Standards
which failure has, or could reasonably be expected to have, a material adverse
effect or a material adverse impact on the implementation or operation of the
Project in accordance with the Performance Standards.

 

12.3        Ghana-related Assets

 

A sum equal to at least the sum of all amounts drawn down under the IFC Facility
shall be applied for purposes in respect of Ghana-related Assets under the
Facility.

 

12.4        Repetition

 

The Repeating Representations shall be repeated in accordance with the terms of
the Facility Agreement.

 

13.          COVENANTS

 

13.1        Sanctionable Practices

 

(A)          The Borrower shall not engage in (and shall not authorise or permit
any Affiliate or any other person authorised to act (expressly or implicitly) on
its behalf to engage in) with respect to the Project or any transaction
contemplated by this Schedule, any Sanctionable Practice.

 

35

--------------------------------------------------------------------------------


 

(B)                               The Borrower covenants that should IFC notify
the Borrower of its concerns that there has been a violation of the provisions
of this paragraph or paragraph (A) above, it shall cooperate in good faith with
IFC and its representatives in determining whether such a violation has
occurred, and shall respond promptly and in reasonable detail to any notice from
IFC, and shall furnish documentary support for such response upon IFC’s request.

 

13.2        Environmental Matters

 

(A)          Unless the Parties otherwise agree, the Borrower shall:

 

(i)            where it is the operator (and has not been outvoted on any
relevant matter concerning the operation of the assets subject to the Ghana
Project Agreements), exercise (subject to its express obligations under the
relevant Ghana Project Agreements) all rights as it may have to ensure that;

 

(ii)           where it is the operator (and has been outvoted on any relevant
matter concerning the operation of the assets subject to the Ghana Project
Agreements), use reasonable endeavours to ensure that; and

 

(iii)          where it is not the operator, use reasonable endeavours by
exercising its rights under the relevant Ghana Project Agreements and/or
influencing or procuring the co-operation of the Unit Operator to ensure that,

 

in each case:

 

(iv)          the design, construction, operation, maintenance, management and
monitoring of the Project’s sites, plants, equipment, operations and facilities
are undertaken in compliance with (i) the Action Plan, and (ii) the applicable
requirements of the Performance Standards and (iii) the EHS Guidelines;

 

(v)           the continuing implementation and operation of the S&E Management
System to assess and manage the social and environmental performance of the
Project is achieved in a manner consistent with the Performance Standards in all
material respects; and

 

(vi)          the environmental mitigation and management measures specified in
the Action Plan are implemented and maintained.

 

(B)          Unless the Parties otherwise agree, the Borrower shall:

 

(i)            not vote or otherwise seek to amend the Action Plan in any
material respect without the prior written consent of IFC;

 

(ii)           where it is the operator exercise such rights as it has under the
relevant Ghana Project Agreements to ensure (as far as it is able) that, and

 

36

--------------------------------------------------------------------------------


 

where it is not an operator use its reasonable endeavours by exercising its
rights under the Ghana Project Agreements and/or influencing or procuring the
co-operation of the Unit Operator to ensure (as far as it is able) that, in each
case, the ESRS, the Action Plan and the Annual Monitoring Report are at all
times in a form acceptable to IFC (acting reasonably);

 

(iii)          periodically review (at least yearly) the form of the Annual
Monitoring Report and advise IFC as to whether revision of the form is necessary
or appropriate in light of changes to the Borrower’s business or operations, or
in light of environmental or social risks identified by the S&E Management
System and revise the form as agreed with IFC; and

 

(iv)          where it is operator and has been outvoted on any relevant matter
concerning the operation of the assets subject to the Ghana Project Agreements),
inform IFC promptly of such fact (and provide any details where requested by
IFC) and assess and inform IFC of the potential risk this poses for compliance
with the (i) Action Plan, (ii) applicable requirements of the Performance
Standards and/or (iii) EHS Guidelines.

 

13.3        Non-compliance

 

In the event that, notwithstanding compliance by the Borrower of the covenants
contained in Clause 13.2 (Environmental Matters) of this Agreement, the
(i) Action Plan, (ii) applicable requirements of the Performance Standards
and/or (iii) EHS Guidelines will not be complied with or where they might
reasonably be expected not to be complied with (for whatever reason), then the
Borrower shall:

 

(A)          promptly inform IFC of such non-compliance or potential
non-compliance;

 

(B)          take all actions it can be reasonably expected to take and exercise
such rights, powers or influence it may have to mitigate the risks of
non-compliance or potential non-compliance, or to reverse the non-compliance or
potential non-compliance so that compliance is achieved; and

 

(C)          inform and update IFC on a regular basis on the status of the
non-compliance or potential non-compliance and the steps being taken under
Clause 13.3(B) above and respond promptly to any reasonable requests for any
information by IFC in relation thereto.

 

13.4        Reporting

 

Unless Parties otherwise agree, the Borrower shall:

 

(A)          within ninety (90) days after the end of each Financial Year,
deliver to IFC the corresponding Annual Monitoring Report in the form attached
as Appendix 5 (Form of Annual Monitoring Report) hereto confirming compliance
with the Action Plan, the social and environmental covenants set forth in Clause
13.2 (Environmental Matters) above and Applicable S&E Law, or, as the case may

 

37

--------------------------------------------------------------------------------


 

be, identifying any non-compliance or failure, and the actions being taken to
remedy it and the contents of such Annual Monitoring Report shall be verified by
an Independent Expert within 90 days of its delivery to IFC;

 

(B)          within three (3) Business Days after it becomes aware, notify IFC
of any social, labour, health and safety, security or environmental incident,
accident or circumstance having, or which could reasonably be expected to have,
a material adverse effect on the implementation or operation of the Project in
accordance with the Performance Standards, specifying in each case the nature of
the incident, accident, or circumstance and any effect resulting or likely to
result therefrom, and the measures the Borrower is taking or plans to take to
address them and to prevent any future similar event, and keep IFC informed of
the on-going implementation of those measures and plans;

 

(C)          within 120 days of the end of each Financial Year, publicly
disclose all material national, regional and local payments to any Authority in
respect of taxes, royalties, bonus and signature payments and all other material
payments that are in the nature of taxes, profit share, production share, or for
rights to access resources.  Such disclosure shall be substantially in the form
set out in Appendix 5 (Form of Revenue Disclosure) hereto, and be made on a
webpage readily accessible to the public in English and the local language; and

 

(D)          deliver to IFC, promptly following publication, a copy of any
information published pursuant to paragraph (C) above.

 

14.          REMEDIES FOLLOWING DEFAULT OR EVENT OF DEFAULT

 

On and at any time after the occurrence of a Default or an Event of Default
which is continuing IFC shall have the rights and remedies set out under the
Facility Agreement or the Intercreditor Agreement.

 

15.          GUARANTEE

 

Each of the Guarantors hereby acknowledges that, pursuant to the Facility
Agreement, they have guaranteed the obligations of the Borrower under this
Agreement on the terms and conditions set out in the Facility Agreement.

 

16.          MISCELLANEOUS

 

16.1        Notices

 

Any notice, request or other communication to be given or made under this
Agreement shall be given in accordance with Clause 37 (Notices) of the Facility
Agreement.

 

16.2        Term of Agreement

 

This Agreement shall continue in force until all monies payable under it have
been irrevocably and fully paid in accordance with its provisions and the
Obligors have no further obligations to the IFC under this Agreement and the
Finance Documents.

 

38

--------------------------------------------------------------------------------


 

16.3        Successors and assignees

 

This Agreement binds and benefits the respective successors and assignees of the
parties.  However, the Borrower may not assign or delegate any of its rights or
obligations under this Agreement without the prior written consent of IFC. IFC
may assign or transfer its rights and obligations hereunder, in whole or in part
and in accordance with the terms of the Facility Agreement and the Intercreditor
Agreement.

 

16.4        Counterparts

 

This Agreement may be executed in several counterparts, each of which is an
original, but all of which together constitute one and the same agreement.

 

16.5        Disclosure of information

 

The provisions of Clause 30.7 (Disclosure of information) of the Facility
Agreement shall apply herein, mutatis mutandis as if set out in full for the
benefit of IFC.

 

16.6        Applicable law and jurisdiction

 

This Agreement shall be governed by and interpreted in accordance with the laws
of England and Wales.  The provisions of Clause 44 (Jurisdiction) of the
Facility Agreement shall apply herein, mutatis mutandis, as if set out in full
for the benefit of IFC.

 

39

--------------------------------------------------------------------------------


 

APPENDIX 1

 

The Original Guarantors

 

Name

 

Jurisdiction of
Incorporation

 

Registered Number

Kosmos Energy Operating

 

Cayman Islands

 

231417

Kosmos Energy International

 

Cayman Islands

 

218274

Kosmos Energy Development

 

Cayman Islands

 

225879

Kosmos Energy Ghana HC

 

Cayman Islands

 

135710

 

40

--------------------------------------------------------------------------------


 

APPENDIX 2

 

Receipt and Request

 

Part I

 

Form of IFC Utilisation Receipt

 

[Borrower’s Letterhead]

 

International Finance Corporation
2121 Pennsylvania Avenue, N.W.
Washington, D.C. 20433
United States of America

 

Attention:  Manager, Financial Operations Unit

 

Ladies and Gentlemen:

 

Investment No. [·]

 

Utilisation Receipt (IFC Loan)

 

We, KOSMOS ENERGY FINANCE INTERNATIONAL, hereby acknowledge receipt on the date
hereof, of the sum of [·] Dollars ($[·]) disbursed to us by International
Finance Corporation under the IFC Facility provided for in the Facility
Agreement dated 28 March 2011 between our company and International Finance
Corporation.

 

Yours truly,

 

KOSMOS ENERGY FINANCE INTERNATIONAL

 

 

 

 

By:

 

 

 

 

 

Authorised Officer

 

 

41

--------------------------------------------------------------------------------


 

Part II

 

Form of Utilisation Request for IFC Loan

 

From:     Kosmos Energy Finance International as Borrower

 

To:         International Finance Corporation

 

CC:        BNP Paribas as Facility Agent

 

Dated:   [  ]

 

Dear Sirs

 

Kosmos Energy Finance International
USD [  ] IFC Facility Agreement dated [   ] 2012  (the “Agreement”)

 

1.            We refer to the Agreement. This is a Utilisation Request in
respect of a Utilisation under the IFC Facility. Terms defined in the Agreement
have the same meaning in this Utilisation Request unless given a different
meaning in this Utilisation Request.

 

2.            We wish to borrow a Loan on the following terms:

 

Proposed Utilisation Date:

[     ] (or, if that is not a Business Day, the next Business Day)

 

 

Currency of Loan:

USD

 

 

Amount:

[    ]

 

 

Interest Period:

[    ]

 

 

Purpose:

[    ]

 

3.            We hereby certify that:

 

(a)           no Default or Event of Default is continuing or will result from
the proposed Loan;

 

(b)           the Loan is expected to be applied in payment of amounts subject
to and in accordance with the Cash Waterfall within 90 days of the Utilisation
Date or as otherwise required for Kosmos to comply with clause 20.1 (Project
Accounts) of the Facility Agreement;

 

(d)         the making of the Utilisation would not result in the aggregate
principal amount outstanding under the Facility exceeding the Borrowing Base
Amount;

 

(e)           the Repeating Representations are, in the light of the facts and
circumstances then existing, true and correct in all material respects (or, in
the case of a

 

42

--------------------------------------------------------------------------------


 

Repeating Representation that contains a materiality concept, true and correct
in all respects); and

 

(f)           the making of the Utilisation will not breach Clause 3 (Purpose)
of the Agreement.

 

4.            The proceeds of this Loan should be credited to the
[Borrower/other] Offshore Proceeds Account and to the extent an amount has been
attributed to Interest payments above, such amount shall be applied towards the
payment of Interest on the Facility.

 

5.            This Utilisation Request is irrevocable and is a Finance Document.

 

Yours faithfully

 

 

 

 

 

 

 

 

 

Authorised Signatory for

 

 

 

Kosmos Energy Finance International

 

 

43

--------------------------------------------------------------------------------


 

APPENDIX 3

 

Anti-Corruption Guideline for IFC Transactions

 

The purpose of these Guidelines is to clarify the meaning of the terms “Corrupt
Practices”, “Fraudulent Practices”, “Coercive Practices”, “Collusive Practices”
and “Obstructive Practices” in the context of IFC operations.

 

1.            CORRUPT PRACTICES

 

1.1          Definition

 

A “Corrupt Practice” is the offering, giving, receiving or soliciting, directly
or indirectly, of anything of value to influence improperly the actions of
another party.

 

1.2          Interpretation

 

(A)          Corrupt practices are understood as kickbacks and bribery.  The
conduct in question must involve the use of improper means (such as bribery) to
violate or derogate a duty owed by the recipient in order for the payor to
obtain an undue advantage or to avoid an obligation.  Antitrust, securities and
other violations of law that are not of this nature are excluded from the
definition of corrupt practices.

 

(B)          It is acknowledged that foreign investment agreements, concessions
and other types of contracts commonly require investors to make contributions
for bona fide social development purposes or to provide funding for
infrastructure unrelated to the project. Similarly, investors are often required
or expected to make contributions to bona fide local charities. These practices
are not viewed as Corrupt Practices for purposes of these definitions, so long
as they are permitted under local law and fully disclosed in the payor’s books
and records. Similarly, an investor will not be held liable for corrupt or
fraudulent practices committed by entities that administer bona fide social
development funds or charitable contributions.

 

(C)          In the context of conduct between private parties, the offering,
giving, receiving or soliciting of corporate hospitality and gifts that are
customary by internationally-accepted industry standards shall not constitute
corrupt practices unless the action violates applicable law.

 

(D)          Payment by private sector persons of the reasonable travel and
entertainment expenses of public officials that are consistent with existing
practice under relevant law and international conventions will not be viewed as
Corrupt Practices.

 

(E)          The World Bank Group does not condone facilitation payments.  For
the purposes of implementation, the interpretation of “Corrupt Practices”
relating to facilitation payments will take into account relevant law and
international conventions pertaining to corruption.

 

44

--------------------------------------------------------------------------------


 

2.            FRAUDULENT PRACTICES

 

2.1          Definition

 

A “Fraudulent Practice” is any action or omission, including misrepresentation,
that knowingly or recklessly misleads, or attempts to mislead, a party to obtain
a financial benefit or to avoid an obligation.

 

2.2          Interpretation

 

(A)          An action, omission, or misrepresentation will be regarded as made
recklessly if it is made with reckless indifference as to whether it is true or
false.  Mere inaccuracy in such information, committed through simple
negligence, is not enough to constitute a “Fraudulent Practice” for purposes of
this Schedule.

 

(B)          Fraudulent Practices are intended to cover actions or omissions
that are directed to or against a World Bank Group entity.  It also covers
Fraudulent Practices directed to or against a World Bank Group member country in
connection with the award or implementation of a government contract or
concession in a project financed by the World Bank Group.  Frauds on other third
parties are not condoned but are not specifically sanctioned in IFC, MIGA, or
PRG operations.  Similarly, other illegal behavior is not condoned, but will not
be considered as a Fraudulent Practice for purposes of this Agreement.

 

3.            COERCIVE PRACTICES

 

3.1          Definition

 

A “Coercive Practice” is impairing or harming, or threatening to impair or harm,
directly or indirectly, any party or the property of the party to influence
improperly the actions of a party.

 

3.2          Interpretation

 

(A)          Coercive Practices are actions undertaken for the purpose of bid
rigging or in connection with public procurement or government contracting or in
furtherance of a Corrupt Practice or a Fraudulent Practice.

 

(B)          Coercive Practices are threatened or actual illegal actions such as
personal injury or abduction, damage to property, or injury to legally
recognizable interests, in order to obtain an undue advantage or to avoid an
obligation. It is not intended to cover hard bargaining, the exercise of legal
or contractual remedies or litigation.

 

45

--------------------------------------------------------------------------------


 

4.            COLLUSIVE PRACTICES

 

4.1          Definition

 

A “Collusive Practice” is an arrangement between two or more parties designed to
achieve an improper purpose, including to influence improperly the actions of
another party.

 

4.2          Interpretation

 

Collusive Practices are actions undertaken for the purpose of bid rigging or in
connection with public procurement or government contracting or in furtherance
of a Corrupt Practice or a Fraudulent Practice.

 

5.            OBSTRUCTIVE PRACTICES

 

5.1          Definition

 

An “Obstructive Practice” is (i) deliberately destroying, falsifying, altering
or concealing of evidence material to the investigation or making of false
statements to investigators, in order to materially impede a World Bank Group
investigation into allegations of a corrupt, fraudulent, coercive or collusive
practice, and/or threatening, harassing or intimidating any party to prevent it
from disclosing its knowledge of matters relevant to the investigation or from
pursuing the investigation, or (ii) acts intended to materially impede the
exercise of IFC’s access to contractually required information in connection
with a World Bank Group investigation into allegations of a corrupt, fraudulent,
coercive or collusive practice.

 

5.2          Interpretation

 

Any action legally or otherwise properly taken by a party to maintain or
preserve its regulatory, legal or constitutional rights such as the
attorney-client privilege, regardless of whether such action had the effect of
impeding an investigation, does not constitute an Obstructive Practice.

 

6.            GENERAL INTERPRETATION

 

A person should not be liable for actions taken by unrelated third parties
unless the first party participated in the prohibited act in question.

 

46

--------------------------------------------------------------------------------


 

APPENDIX 4

 

Action Plan

 

ENVIRONMENTAL AND SOCIAL ACTION PLAN
Kosmos Energy II (#31179)
October 16, 2011

 

Item

 

Task

 

Indicator of Completion

 

Required Completion Date

 

 

 

 

 

 

 

Performance Standard 1 — Social and Environmental Assessment and Management
Systems

 

 

 

 

 

 

 

1.

 

Corporate HSEC Management System. Kosmos Energy will develop its Corporate HSEC
Management System to ensure that Applicable Projects are assessed and managed
according to IFC’s Performance Standards and applicable World Bank Group EHS
Guidelines.

 

(a) The Company has submitted a Development and Implementation Plan, including
time-bound targets, for Kosmos Energy HSEC Management System acceptable to IFC.

 

(a) March 2011

 

 

 

 

(b) Documentation that the Development and Implementation Plan for the Kosmos
Energy HSEC Management System is being implemented.

 

(b) Based on schedule in the Development and Implementation Plan

 

 

 

 

 

 

 

2.

 

Country HSEC Management System. Kosmos Energy will develop country-specific HSEC
Management Systems to ensure that Applicable Projects are assessed and managed
according to IFC’s Performance Standards and applicable World Bank Group EHS
Guidelines

 

(a) The Company has submitted a Development and Implementation Plan, including
time-bound targets, for Kosmos Energy HSEC Management System acceptable to IFC.

 

(a) After March 2011 and prior to the start of any material operation of an
Applicable Project.

 

 

 

 

(b) Documentation that the Development and Implementation Plan for the Kosmos
Energy HSEC Management System is being implemented

 

(b) Based on schedule in the Development and Implementation Plan

 

--------------------------------------------------------------------------------


 

ENVIRONMENTAL AND SOCIAL ACTION PLAN
Kosmos Energy II (#31179)
October 16, 2011

 

Item

 

Task

 

Indicator of Completion

 

Required Completion Date

3.

 

Training. Training in the IFC’s Performance Standards and the applicable EHS
Guidelines will be provided to those involved with the risk management of
Applicable Projects.

 

(a) The Company has developed a Training Plan that incorporates the Performance
Standards and relevant IFC EHS Guidelines

 

(a) March 2011

 

 

 

 

 

(b) Evidence of training provided to all regional and line managers.

 

(b) August 2012

 

 

 

 

 

 

 

 

 

 

 

 

(c) Periodic training sessions to onboard new regional and line managers and to
provide managers with updates.

 

(c) Discussed in the Annual Monitoring Reports (AMR)

 

 

 

 

 

 

 

4.

 

HSE Review Procedure. Kosmos Energy will configure a procedure under the HSEC
Management System to ensure that the Vice President responsible for HSEC reviews
all Applicable Projects to ensure that they are evaluated and managed according
to the IFC Performance Standards and applicable World Bank Group EHS Guidelines.

 

(a) The Company has drafted a procedure.

 

 

(a) Condition of disbursement on any non-Jubilee Applicable Project, but no
later than June 2012.

 

 

(b) The Company has adopted the procedure for all Applicable Projects.

 

(b) Finalise and adopt 30 days after IFC’s acceptance of draft.

 

 

 

 

 

(c) Evidence of Applicable Project review by the Vice President to show that any
Applicable Project is in compliance with IFC Performance Standards, or has shown
that the Applicable Project can come into compliance with the Performance
Standards within a reasonable time period following the implementation of a
Supplemental Environmental and Social Action Plan to be agreed upon between the
Company and IFC.

 

(c) Condition of disbursement for the Applicable Project. Applicable timetable
for any Applicable Project according to the specified in the Applicable
Project-specific Supplemental Social and Environmental Action Plan.

 

48

--------------------------------------------------------------------------------


 

ENVIRONMENTAL AND SOCIAL ACTION PLAN
Kosmos Energy II (#31179)
October 16, 2011

 

Item

 

Task

 

Indicator of Completion

 

Required Completion Date

5.

 

Environment and Social Management Plan. Each Applicable Project will have an
ESMP that incorporates all measures needed to meet national law, the Performance
Standards, and the EHS Guidelines. The content may vary according to the risks
and issues of the specific Applicable Project, but should include in each case
an Emergency Response Plan (ERP), Spill Control and Response Plan (SCRP), a
Waste Management Plan (WMP), and a Stakeholder Engagement Plan (SEP) that
provides for the local disclosure of the social and environmental assessment
documents, including the ESMP itself.

 

(a)   ESMP developed for each Applicable Project, and agreed upon with IFC.

 

 

(a)   Prior to mobilization of the Applicable Project.

 

 

(b)   Publicly disclose the ESMP

 

(b)   Based on schedule in the Applicable Project SEP.

 

 

 

 

 

 

 

Performance Standard 3 — Pollution Control and Abatement

 

 

 

 

 

 

 

6.

 

Well Control Continuous Improvement Program. To ensure that Kosmos drilling
programs, particularly in deep water, follow good international practice as
identified by the International Association of Oil and Gas Producers (OGP) with
respect to well control, Kosmos will undertake at least an annual review of its
well control procedures and their

 

(a)   Undertake an annual review of its well control procedures benchmarked
again OGP recommendations and develop an action plan for closing any gaps

 

 

(a)   Annually

 

 

 

 

 

(b)   Keep IFC informed on the preparation of recommendations from the OGP

 

(b)   Any changes in the well control procedure as a result of the review to be
reported in the AMR.

 

49

--------------------------------------------------------------------------------


 

ENVIRONMENTAL AND SOCIAL ACTION PLAN
Kosmos Energy II (#31179)
October 16, 2011

 

Item

 

Task

 

Indicator of Completion

 

Required Completion Date

 

 

conformity with good international practice.

 

 

 

 

 

 

 

 

 

 

 

7.

 

Spill Incident Continuous Improvement Program. To ensure that Kosmos operations
follow good international practice as identified by the International
Association of Oil and Gas Producers (OGP) with respect to intervention and
response to well incidents, Kosmos will undertake at least an annual review of
the intervention and response capabilities available to operations and their
consistency with good international practice.

 

(a)   Undertake an annual review of the spill incidence intervention and
response capabilities available to it and develop an action plan for using
reasonable endeavors to close any gaps.

 

 

(a)   Annually

 

 

 

 

 

 

(b)   Keep IFC informed on the preparation of recommendations from the OGP

 

(b)   Any changes to the incident intervention and response capabilities to be
reported in the AMR.

 

50

--------------------------------------------------------------------------------


 

APPENDIX 5

 

Form of Annual Monitoring Report

 

INTERNATIONAL FINANCE CORPORATION

 

ANNUAL MONITORING REPORT (AMR)
INCLUDES:

 

ENVIRONMENTAL AND SOCIAL PERFORMANCE
AND DEVELOPMENT INDICATORS

 

GRAPHIC [g88261kk11i001.gif]

 

Kosmos Energy

 

Ghana

 

IFC Project Number: 31179

 

REPORTING PERIOD: (month/year) through (month/year)

 

AMR COMPLETION DATE: (day/month/year)

 

[g88261kk11i002.gif]

 

Environment and Social Development Department
2121 Pennsylvania Avenue, NW
Washington, DC 20433 USA
www.ifc.org/sustainability

 

--------------------------------------------------------------------------------


 

ANNUAL MONITORING REPORT
DEVELOPMENT IMPACT INDICATORS

 

This section of the AMR has the Development Impact Datasheet which tracks how
the project has contributed to development in the region.

 

52

--------------------------------------------------------------------------------


 

NON-JUBILEE FIELD

 

Development Impact Data Sheet

 

2011

 

2012

 

2013

 

2014

 

2015

 

2016

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EMPLOYEES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Employment

 

 

 

 

 

 

 

 

 

 

 

 

 

Number of permanent jobs created or preserved (Direct)

 

 

 

 

 

 

 

 

 

 

 

 

 

Number of local permanent jobs created or preserved through local subcontractors
(approx)

 

 

 

 

 

 

 

 

 

 

 

 

 

Number of local temporary jobs (e.g. during construction) created & preserved

 

 

 

 

 

 

 

 

 

 

 

 

 

Percentage of female employees (Direct)

 

 

 

 

 

 

 

 

 

 

 

 

 

Percentage of employees from local community*

 

 

 

 

 

 

 

 

 

 

 

 

 

Percentage of nationals in managerial positions (Direct)

 

 

 

 

 

 

 

 

 

 

 

 

 

Percentage of female among managerial staff (Direct)

 

 

 

 

 

 

 

 

 

 

 

 

 

Wage rates compared to alternative (percentage premium over comparable
employment)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Training*

 

 

 

 

 

 

 

 

 

 

 

 

 

Number of employees receiving training

 

 

 

 

 

 

 

 

 

 

 

 

 

Initiatives to hire and train local workers (yes/no)

 

 

 

 

 

 

 

 

 

 

 

 

 

Dollar amount spent on training (per employee)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Other Benefits

 

 

 

 

 

 

 

 

 

 

 

 

 

Dollar amount spent on other benefits to local parties

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GOVERNMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

Dollar amount paid as Income tax (inc. any withholding tax)

 

 

 

 

 

 

 

 

 

 

 

 

 

Dollar amount paid as share of Profit Oil

 

 

 

 

 

 

 

 

 

 

 

 

 

Dollar amount of any other fiscal payments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMMUNITY

 

 

 

 

 

 

 

 

 

 

 

 

 

Access to education

 

 

 

 

 

 

 

 

 

 

 

 

 

Dollar spent on local educational institutions

 

 

 

 

 

 

 

 

 

 

 

 

 

Number of schools supported

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Access to healthcare

 

 

 

 

 

 

 

 

 

 

 

 

 

Dollar spent on/contributed to local health facilities

 

 

 

 

 

 

 

 

 

 

 

 

 

Number of people which accessed such health facilities

 

 

 

 

 

 

 

 

 

 

 

 

 

 

53

--------------------------------------------------------------------------------


 

Access to Infrastructure

 

 

 

 

 

 

 

 

 

 

 

 

 

Infrastructure-type projects undertaken

 

 

 

 

 

 

 

 

 

 

 

 

 

Dollars spent on/contributed to infrastructure-type projects

 

 

 

 

 

 

 

 

 

 

 

 

 

Community programs

 

 

 

 

 

 

 

 

 

 

 

 

 

Dollars spent on community development programs (excluding health and education)

 

 

 

 

 

 

 

 

 

 

 

 

 

Cash equivalent of in-kind contributions to community development progams

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OTHER BUSINESSES & INDUSTRIES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Purchase from Local and National Suppliers

 

 

 

 

 

 

 

 

 

 

 

 

 

Local supplier/SME development progam (yes/no)

 

 

 

 

 

 

 

 

 

 

 

 

 

Dollar value of purchases (goods & services) from regional suppliers

 

 

 

 

 

 

 

 

 

 

 

 

 

Number of regional suppliers (for goods and services)

 

 

 

 

 

 

 

 

 

 

 

 

 

Percentage of procurement being sourced from regional suppliers

 

 

 

 

 

 

 

 

 

 

 

 

 

Dollar value of purchases from national suppliers (included above)

 

 

 

 

 

 

 

 

 

 

 

 

 

Number of national suppliers

 

 

 

 

 

 

 

 

 

 

 

 

 

Percentage of procurement budget sourced from national suppliers

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*- for the purpose of this table, “local” and “local community” are defined as
belonging to the provinces in which the respective activities are conducted.

 

Notes:

 

54

--------------------------------------------------------------------------------


 

INTERNATIONAL FINANCE CORPORATION

 

ENVIRONMENTAL AND SOCIAL PERFORMANCE

 

ANNUAL MONITORING REPORT

 

GRAPHIC [g88261kk13i001.gif]

 

Kosmos Energy

 

Ghana

 

IFC Project Number: 31179

 

REPORTING PERIOD: (month/year) through (month/year)

 

AMR COMPLETION DATE: (day/month/year)

 

[g88261kk13i002.gif]

 

Environment and Social Development Department
2121 Pennsylvania Avenue, NW
Washington, DC 20433 USA
www.ifc.org/sustainability

 

--------------------------------------------------------------------------------


 

INTRODUCTION

 

The Annual Monitoring Report

 

This section monitors the Environmental and Social performance of the Project. 
IFC’s Investment Agreement requires Kosmos Energy (“Kosmos” or the “Company”) to
prepare a comprehensive Annual Monitoring Report (AMR) for its activities in
Ghana as defined in the Loan Agreement.

 

This document comprises IFC’s preferred format for environmental and social
performance reporting.  The AMR informs the Environment and Social Development
Department about the environmental and social state of the investment.

 

With respect to the Jubilee Field and because Kosmos is not the Project’s Unit
Operator, Kosmos may elect to coordinate with the Unit Operator, who has a
similar obligation to IFC under their IFC Facility Agreement, and agree to
submit a joint AMR for the Project.  To the extent that there are
Kosmos-specific information which are covered by the social and environmental
covenants of the IFC Facility Agreements but are not dealt with in the Unit
Operator’s AMR, Kosmos will provide such information in this AMR.  Such
information will include the environmental, health and safety and social
performance of Kosmos’ staff and contractors; the environmental, health and
safety and social programs specifically undertaken by Kosmos and applicable to
the Project but not the responsibility of the Unit Operator; and Kosmos’s
activities outside the Jubilee Field.  If the Unit Operator’s IFC Facility
Agreement is or becomes inactive, Kosmos will continue to submit an AMR also
covering the Jubilee project as part of the reporting covenants of its IFC
Facility Agreements as long as there remain amounts outstanding under the IFC
Facilities, provided, however, that Kosmos shall only be under a Reasonable
Endeavors obligation, as defined in the Facility Agreement to obtain the
information to complete the AMR.  Unless otherwise indicated, the data provided
in this AMR is assumed to be for Kosmos’s activities exclusive of Jubilee Field,
and the word “Project” should be read accordingly throughout.

 

Preparation Instructions

 

The following points should assist you in completing this form.  Please be
descriptive in your responses and attach additional information as needed.

 

·                 IFC’s Investment Agreement requires designated Kosmos
personnel to complete and submit annual environmental and social monitoring
reports in compliance with the schedule stipulated in the Investment agreement.

·                 Kosmos must report qualitative and quantitative project
performance data each year of the investment for the environmental and social
monitoring parameters included in this report format.

·                  The main purpose of completing this form is to provide the
following information:

1.              Environmental and Social Management

2.              Occupational Health and Safety (OHS) Performance

3.              Significant Environmental and Social Events

4.              General Information and Feedback

5.              Compliance with IFC and local environmental requirements as
specified in the Investment Agreement

6.              Compliance with IFC and local social requirements as specified
in the Investment Agreement

7.              Progress on implementing the Environmental and Social Action
Plan (ESAP) agreed with IFC

 

56

--------------------------------------------------------------------------------


 

Specialist Contact Information

 

If you have any questions regarding the AMR or wish to discuss completion of the
AMR please contact the following Investment Officer or Portfolio Manager.

 

Investment Officer

Name:
Telephone Number:
Facsimile Number:
Email:

Portfolio Manager

Name:
Telephone Number:
Facsimile Number:
Email:

 

AMR Preparer(s)

 

To be completed by Kosmos authorized representative

Name and Title:
Phone:
Fax:
Email:

Company Information

Kosmos office physical address:
Kosmos web page address:

 

I certify that the data contained in the Environmental and Social Performance
section of this AMR completely and accurately represents Applicable Project
operations during this reporting period. I further certify that analytical data
summaries(1) incorporated in Section 6 are based upon data collected and
analyzed in a manner consistent with the applicable and relevant IFC EHS
Guidelines.

 

 

 

 

Kosmos Employee Name

 

Signature

 

 

 

 

 

 

 

 

 

Name of Third Party Organization and

 

Signature

Representative Certifying This Document

 

 

 

--------------------------------------------------------------------------------

(1)  Raw analytical data upon which summaries are based should not be submitted
with this AMR but must be preserved by Kosmos and presented to IFC upon demand.

 

57

--------------------------------------------------------------------------------


 

1             ENVIRONMENTAL AND SOCIAL MANAGEMENT

 

1.1          Environmental Responsibility Chart

 

Please name the individuals in the company who hold responsibility for Project
environmental and social performance (e.g. Environment Manager, Occupational
Health and Safety Manager, Community Relations Manager) and give their contact
information (Name, Address, Telephone Number, Fax Number, E-mail Address).

 

1.2          Summary of Current Operations

 

Describe company operations and level of business activity.  Describe any
significant changes since the last report in the company that may affect Project
environmental and social performance.  Describe any environmental and social
management initiatives and relevant updates (e.g. ISO 14001, ISO 9001, OHSAS
18001, or equivalent Quality, Environmental and Occupational Health and Safety
certifications and renewals) for Kosmos in Ghana.

 

1.3          Environmental and Social Impact Assessment and Permitting

 

Provide a summary of any changes / integrations to the Jubilee Field Project
ESIA, and the West Cape Three Point PER, and any new ESIA process for Ghana
concessions under development or ongoing at the time of reporting.  Provide a
summary of Government of Ghana (GOG) relevant requirements.  Please provide a
copy of any amendment / revision or integration of the Jubilee Field Project
ESIA or West Cape Three Point PER.

 

Provide a summary of all relevant permits issued and renewed by the GOG for
Jubilee Field Project and the West Cape Three Point Block.

 

1.4          Environmental Management Plan

 

Provide a summary of the reviews of the environmental and social aspects of the
Project and provide a copy of the current Project EMP (s), as needed, with
identification of all changes, amendments, integrations approved.

 

1.5          Management of Changes

 

Provide a summary table or list of all Project’s proposed changes (design,
operations, risk management, project organization, legislation) with potential
associated environmental or social impacts, including review and approval by
Project environmental and social management.

 

1.6          Training Programs

 

Describe environmental, social and health and safety training programs and their
implementation.  Provide an update on the development and implementation of the
staffing and training plan for the Project.

 

1.7          Summary of Corporate Social Responsibility Program in Ghana

 

Provide an update of the status and implementation of the CSR program

 

58

--------------------------------------------------------------------------------


 

2             HEALTH AND SAFETY PERFORMANCE (OHS)

 

Project personnel are required to monitor, record, and report occupational
health and safety incidents and workplace conditions (air quality and physical
parameters, which are potentially impacted by industrial processes) throughout
the reporting period.

 

2.1          Compliance with National Requirements

 

Please list any reports submitted to Ghanaian authorities, e.g. on OHS, fire and
safety inspections, compliance monitoring, emergency exercises, as well as
comments received and corrective actions taken.  Ghanaian authority monitoring
and inspections with subsequent actions taken shall also be summarized and
reported.

 

If any of the information requested in the AMR (Section 2.2 - Section 2.4) is
contained in reports sent to Ghanaian authorities, please submit the applicable
section of the report.

 

2.2          Incident Statistics Monitoring

 

Please report on incidents during the reporting year for the Project. 
Contractor employees are required to adhere to comparable occupational health
and safety standards.  If the Project uses contractor employees, please also
report any contractor employee incidents.  Expand or shrink the tables as
needed.

 

1.            Total Amounts

 

Report TOTAL

 

This reporting period

 

Reporting period — 1 year ago

 

Reporting period — 2 years ago

 

numbers for each
parameter

 

Project
employees

 

Contractor
employees

 

Project
employees

 

Contractor
employees

 

Project
employees

 

Contractor
employees

 

Employees

 

 

 

 

 

 

 

 

 

 

 

 

 

Man-hours worked

 

 

 

 

 

 

 

 

 

 

 

 

 

Fatalities

 

 

 

 

 

 

 

 

 

 

 

 

 

Occupational injuries(2)

 

 

 

 

 

 

 

 

 

 

 

 

 

Recordable injuries(3)

 

 

 

 

 

 

 

 

 

 

 

 

 

Lost workdays(4)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(2)  Work related physical injury or disease [illness] which results in death,
being unfit to work the day following the event, restriction of work or motion
including temporary or permanent transfer to another job.

 

(3)  Any work related incident where a person is fatally injured or becomes
fatally ill or requires treatment from a professional physician or paramedic on
more than one occasion for the same incident.

 

59

--------------------------------------------------------------------------------


 

Injury severity rate(5)

 

 

 

 

 

 

 

 

 

 

 

 

 

Lost time injury frequency(6)

 

 

 

 

 

 

 

 

 

 

 

 

 

Vehicle collisions(7)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.            Fatality details for this reporting period

 

Project employees or
contractor employees?

 

Time of death after
accident (e.g. immediate,
within a month, within a
year)

 

Cause of fatality

 

Corrective measures to
prevent reoccurrence

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.            Occupational injuries details for this reporting period

 

Project employees or
contractor
employees?

 

Total workdays lost

 

Description of
injury

 

Cause of accident

 

Corrective measures
to prevent
reoccurrence

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.            Ship collision details for this reporting period

 

Project vessel or third
party?

 

Cause of collision

 

Injuries and damages
occurred, including spill
size if any

 

Corrective measures to
prevent reoccurrence

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(4) Lost workdays are the number of workdays (consecutive or not) beyond the
date of injury or onset of illness that the employee was away from work or
limited to restricted work activity because of an occupational injury or
illness.

 

(5) The number of days lost per 1 million man hours worked.

 

(6) The number of lost time injuries (LTI’s) recorded for Project workers per
million hours worked by them.

 

(7) Vehicle Collision: When a vehicle (device used to transport people or
things) collides (comes together with violent force) with another vehicle or
inanimate or animate object(s) and results in injury (other than the need for
First Aid) or death.

 

60

--------------------------------------------------------------------------------


 

5.            Oil Spill Response training for this reporting period

 

Activities

 

Mandatory frequency

 

Date(s)
Performed

 

Observed
Deficiencies(8)

 

Corrective Actions for
Schedule for
Implementation(9)

Drills without equipment deployment

 

Minimum: three (3)/year

 

 

 

 

 

 

Equipment deployment drills

 

Minimum: one (1)/year

 

 

 

 

 

 

 

6.            EHS training(10) for this reporting period

 

Project employees or
contractor employees?

 

Description of training

 

Number of employees that attended

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.3          Fire Safety

 

Please complete the following table for Project’s operations.

 

Project Fire Safety Verification
Activities

 

Mandatory Frequency

 

Date(s) Performed

 

Observed
Deficiencies(11)

 

Corrective Actions and
Schedule for
Implementation(12)

Fire Drills

 

Minimum: three (3)/year

 

 

 

 

 

 

Inspect and certify fire detection and suppression electrical and mechanical
systems

 

Minimum: one (1)/year

 

 

 

 

 

 

Inspect, refill/recharge, maintain fire extinguishing systems and fire
protection systems

 

Minimum: two (2) inspections/year

 

 

 

 

 

 

Flammable gas monitoring

 

As per Workplace Monitoring Plan

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(8)     Attach additional sheets as needed to full describe observed
deficiencies.

 

(9)     Attach additional sheet as needed to fully describe corrective actions
and implementation.

 

(10)  Project personnel should be trained in health and safety matters including
accident prevention, safe lifting practices, the use of Material Safety Data
Sheets (MSDS), safe chemical handling practices, proper control and maintenance
of equipment and facilities, emergency response, personal protective equipment
(PEP), emergency response, etc.

 

(11)  Attach additional sheet as needed to fully describe observed deficiencies.

 

(12)  Attach additional sheets as needed to fully describe corrective actions
and implementation.

 

61

--------------------------------------------------------------------------------


 

2.4          Significant EHS Events

 

Please explain any significant Environmental, Health and Safety events not
covered in the above OHS tables.  The report could include proposed revision of
the EHS Management System (if applicable), revised quantitative objectives,
action plans for technical improvements, and planned training activities.

 

62

--------------------------------------------------------------------------------


 

3             SIGNIFICANT ENVIRONMENTAL AND SOCIAL EVENTS

 

Project personnel are required to report all environmental and social events(13)
that may have caused damage; caused health problems; attracted the attention of
outside parties; affected project labor or adjacent populations; affected
cultural property; or created Project and/or Kosmos liabilities.

 

Attach photographs, plot plans, newspaper articles and all relevant supporting
information that IFC will need to be completely familiar with the incident and
associated environmental and social issues.

 

3.1          Oil Spills and Gas Releases

 

Please provide a summary table with all the material releases occurred during
the reporting period and from beginning of the Project.

 

 

 

Liquid

 

 

 

 

 

 

 

 

 

> 1 bbl

 

 

 

 

 

Year

 

< 1 bbl

 

Contained

 

Uncontained

 

> 1,000 bbls

 

Gas(14)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date of
event(15)

 

Event description,
including volume
released and response
tier

 

Affected
people/environment

 

Reports sent to IFC
and/or local
regulatory agencies

 

Corrective actions
(including cost and
 time schedule for
implementation)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(13)  Examples of significant incidents follow.  Oil spills; Fire, explosion or
unplanned releases; industrial injuries; fatalities including transportation;
ecological damage/destruction; local population disruption; disruption of
emissions or effluent treatment; legal/administrative notice of violation;
penalties, fines, or increase in pollution charges; negative media attention;
chance cultural finds; labour unreast or disputes.

 

(14)  Uncontrolled accidental release of gas to the atmosphere.

 

(15)  Significant events, including uncontained spills, all spills above 1,000
bbls and gas releases.

 

63

--------------------------------------------------------------------------------


 

3.2                              Other significant events

 

Please report on the following topics, expanding or collapsing the table where
needed.

 

Date of event

 

Event description

 

Affected
people/environment

 

Reports sent to IFC
and/or local
regulatory agencies

 

Corrective actions
(including cost and
time schedule for
implementation)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4                                        GENERAL INFORMATION AND FEEDBACK

 

Provide the following additional information:

 

1.                                     Describe interactions with
non-governmental organizations (NGOs) or public scrutiny of the Project.

 

2.                                     Describe Project public relations efforts
(e.g. establishment of a web page, hiring of community liaison officer)

 

3.                                     Suggest ways and means to improve
information exchange and interactions with IFC specialists.

 

64

--------------------------------------------------------------------------------


 

5                                        REPORTS TO ILLUSTRATE COMPLIANCE WITH
IFC EHS GUIDELINES AND HOST COUNTRY REGULATIONS

 

5.1. Air Emissions

 

Air Emissions refers to emissions from specific units on the project site.

 

Kosmos will report on the below parameters, as per IFC General EHS Guidelines,
based on specific emission factors (unit manufacturer data and fuel usage), as
needed. This data will be collated annually and complemented by annual
measurement of NOX concentrations in ambient air at the workplace.

 

Please provide Ghanaian maximum levels in relevant units in the table below.

 

Point Source Air Emissions Point Location(16):

 

Point Source Air Emission
Parameters

 

Collection
Frequency

 

IFC Guideline
Levels (IFC
Units)(17)

 

Project
Performance (IFC
Units)

 

Ghanaian
Maximum Levels
(Units)

 

Project
Performance
(Units)

ENGINE

 

 

 

 

 

 

 

 

 

 

Nitrogen Oxides (NOx)
Gas Fired — Spark Ignition, ≥3 MWth

 

Yearly

 

200 mg/Nm3

 

 

mg/Nm3

 

 

 

 

Nitrogen Oxides (NOx)
Gas Fired — Dual Fuel, ≥3 MWth

 

Yearly

 

400 mg/Nm3

 

 

mg/Nm3

 

 

 

 

Nitrogen Oxides (NOx)
Gas Fired — Compression Ignition, ≥3 MWth

 

Yearly

 

1,600 mg/Nm3

 

 

mg/Nm3

 

 

 

 

Nitrogen Oxides (NOx)
Liquid Fired, ≥3 MWth

 

Yearly

 

See Table 1.1.2

 

 

 

 

 

 

 

Particulate Matter
Liquid Fired. ≥3 MWth

 

Yearly

 

See Table 1.1.2

 

 

 

 

 

 

Sulfur Dioxide (SO2)
Liquid Fired, ≥3 MWth

 

Yearly

 

See Table 1.1.2

 

 

 

 

 

 

TURBINE

 

 

 

 

 

 

 

 

 

 

Nitrogen Oxides (NOx)
Gas Fired, 3 MWth to <15MWth, Electric generation

 

Yearly

 

42  

ppm

 

 

ppm

 

 

 

 

Nitrogen Oxides (NOx)
Gas Fired, 3 MWth to <15MWth, Mechanical drive

 

Yearly

 

100  

ppm

 

 

ppm

 

 

 

 

 

--------------------------------------------------------------------------------

(16)  Provide latitude, longitude of the point source air discharge point. 
Alternatively provide a scaled facility map showing the precise location of all
discharge points.

 

(17)  General EHS Guidelines, Table 1.1.2.  Specify dry gas and excess 02
content (%).

 

65

--------------------------------------------------------------------------------


 

 

Point Source Air Emission
Parameters

 

Collection
Frequency

 

IFC Guideline
Levels (IFC
Units)(17)

 

Project
Performance (IFC
Units)

 

Ghanaian
Maximum Levels
(Units)

 

Project
Performance
(Units)

Nitrogen Oxides (NOx)
Gas Fired, 15 MWth to <50MWth

 

Yearly

 

25  

ppm

 

 

ppm

 

 

 

 

Nitrogen Oxides (NOx)
Other Fuels, 3 MWth to <15MWth, Electric generation

 

Yearly

 

96  

ppm

 

 

ppm

 

 

 

 

Nitrogen Oxides (NOx)
Other Fuels, 3 MWth to <15MWth, Mechanical drive

 

Yearly

 

150  

ppm

 

 

ppm

 

 

 

 

Nitrogen Oxides (NOx)
Other Fuels, 15 MWth to <50MWth

 

Yearly

 

74  

ppm

 

 

ppm

 

 

 

 

Sulfur Dioxide (SO2)
Fuels other than Natural Gas, 3 MWth to <50MWth

 

Yearly

 

See Table 1.1.2

 

 

 

 

 

 

BOILER

 

 

 

 

 

 

 

 

 

 

Nitrogen Oxides (NOx)
Gas Fired, 3 MWth to <50MWth

 

Yearly

 

320  

mg/Nm3

 

 

mg/Nm3

 

 

 

 

Nitrogen Oxides (NOx)
Liquid Fired, 3 MWth to <50MWth

 

Yearly

 

460  

mg/Nm3

 

 

mg/Nm3

 

 

 

 

Particulate Matter
Fuels other than Natural Gas, 3 MWth to <50MWth

 

Yearly

 

50  

mg/Nm3

 

 

mg/Nm3

 

 

 

 

Sulfur Dioxide
Fuels other than Natural Gas, 3 MWth to <50MWth

 

Yearly

 

2000  

mg/Nm3

 

 

mg/Nm3

 

 

 

 

 

Ambient Air Monitoring Point Location(18):

 

Ambient Air Parameters

 

Collection
Frequency

 

IFC Guideline
Levels (IFC
Units)(19)

 

Project
Performance
(IFC Units)

 

Ghanaian
Maximum Levels
(Units)

 

Project
Performance
(Units)

Nitrogen Oxides (NOx)

 

Yearly

 

Concentrations below those recommended by the ACGIH as TWA-TLV’s

 

 

mg/Nm3

 

 

 

 

 

--------------------------------------------------------------------------------

(18)  Provide latitude, longitude of the ambient air monitoring points.
Alternatively provide a scaled facility map showing the precise location of all
monitoring points.

 

(19)  General EHS Guidelines, Section 2.4, page 70.

 

66

--------------------------------------------------------------------------------


 

Other Air Emissions

 

Air Emission Parameters

 

Collection
Frequency

 

IFC Guideline Levels
(IFC Units)

 

Project Performance 
(IFC Units)

Greenhouse Gases(20)

 

Annual

 

N/A

 

               CO2-equivalent tpy

Flaring

 

Annual

 

N/A

 

mmscfd

 

Kosmos will report on GHG emissions estimated as per the API Compendium of
Greenhouse Gas Emissions Estimation.

 

5.2. Liquid Effluents

 

Liquid Effluent refers to all types of liquid waste which is discharged from the
site.  Types of liquid effluent include process, sanitary, stormwater, and
thermal discharges.

 

The Project is required to collect representative samples of liquid effluent at
the discharge points, submit these samples for laboratory analysis and report
the results to IFC.  Individual samples and individual reports will be required
for each liquid effluent monitoring point. Monitoring should take place while
facility is operating.

 

Please provide Ghanaian maximum levels in relevant units in the table below.

 

Liquid Effluent Monitoring Point Location(21):

 

Liquid Effluent Parameters

 

Collection
Frequency

 

IFC Guideline
Levels
(IFC Units)

 

Project
Performance
(IFC Units)
Annual average of
monthly samples

 

Ghanaian
Maximum Levels
(Units)

 

Project
Performance
(Units)
Annual average of
monthly samples

Produced Water — Oil and Grease (maximum daily)

 

Continuous

 

42  

mg/l

 

 

 

 

mg/l

 

 

Produced Water — Oil and Grease (30 day average)

 

Daily

 

29  

mg/l

 

 

 

 

mg/l

 

 

Produced Sand - Oil

 

Batch

 

1  

%

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(20)  Assess GHG emissions from all equipment including fired equipment, vents,
flares, compressor stations, boats, marine transfer facilities, etc. and
fugitive emissions annually by a model.  GHG annual total is derived by CO2 tpy
+ CO2-equivalent tpy (CH4 tpy converted to CO2) and is reported based on an
internationally recognized emission estimation methodology for oil and gas
industry.

 

(21)  Provide latitude, longitude of the liquid effluent discharge point. 
Alternatively, provide a facility map showing the precise location of all liquid
effluent discharge points.

 

67

--------------------------------------------------------------------------------


 

The Project is required to demonstrate compliance with all other effluent
levels, as specify in Table 1 of the EHS Guidelines for Offshore Oil and Gas
Development.  Please provide monitoring results, demonstrating compliance for
the following streams, as applicable:

 

·                 Hydrotest water

·                 Desalination brine

·                 Sewage

·                 Food waste

·                 Storage displacement water

·                 Bilgewater

·                 Deck drainage

 

5.3. Drilling Fluids and Cuttings Discharge/Disposal

 

If wells were drilled in this reporting period, specify if WBF or EMOBF were
used.

 

Please describe the process used to treat muds or cuttings prior to
discharge/disposal.

 

Please describe how and where the muds and cuttings were discharged/disposed. 
Please provide the amount discharged/disposed per each well.

 

Please report compliance against the approved permit issued by the Ghanaian
authorities (Ghana EPA).

 

Please summarize the monitoring data for both WBF and EMOBF, as follows, and
provide the relevant analytical reports, as appropriate.

 

Parameters

 

Collection
Frequency

 

IFC Guideline
Levels
(IFC Units)(22)

 

Project
Performance
(IFC Units)

 

Ghanaian
Maximum Levels
(Units)

 

Project
Performance
(Units)
Annual average of
monthly samples

WBF

 

 

 

 

 

 

 

 

 

 

Toxicity test

 

As per Ghana requirements

 

Table 1

 

Comply? Y/N23

 

 

 

 

Hg in stock barite

 

As per Ghana requirements

 

1  

mg/kg

 

 

mg/kg

 

 

 

 

Cd in stock barite

 

As per Ghana requirements

 

3  

mg/kg

 

 

mg/l

 

 

 

 

EMOBF

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(22)  EHS Guidelines for Offshore Oil and Gas Development.

 

(23)  If non-compliance, provide justification, demonstrating that the achieved
performance level is protective of the human health and the environment.

 

68

--------------------------------------------------------------------------------


 

Parameters

 

Collection
Frequency

 

IFC Guideline
Levels
(IFC Units)(22)

 

Project
Performance
(IFC Units)

 

Ghanaian
Maximum Levels
(Units)

 

Project
Performance
(Units)
Annual average of
monthly samples

Toxicity test (residual fluid on cutting)

 

As per Ghana requirements

 

Table 1

 

Comply? Y/N24

 

 

 

 

Oil concentration in cuttings

 

As per Ghana requirements

 

As per ESRS

 

Comply? Y/N25

 

 

 

 

Hg in stock barite

 

As per Ghana requirements

 

1  

mg/kg

 

 

mg/kg

 

 

 

 

Cd in stock barite

 

As per Ghana Requiremetns

 

3  

mg/kg

 

 

mg/l

 

 

 

 

COMPLETION/WORK-OVER FLUIDS

 

 

 

 

 

 

 

 

 

 

 

Completion and Well Work-over Fluids - Oil and Grease (maximum daily)

 

Continuous

 

42  

mg/l

 

 

mg/l

 

 

 

 

Completion and Well Work-over Fluids - Oil and Grease (30 day average)

 

Daily

 

29  

mg/l

 

 

mg/l

 

 

 

 

Completion and Well Work-over Fluids — pH

 

Continuous

 

≥5  

 

 

 

 

 

 

 

 

5.4. Solid Waste Management

 

The Project is required to monitor methods of collection, storage, handling,
recycling, reuse and/or disposal of solid waste, and report these methods and
measured quantities to IFC. Please complete the information below.

 

Solid Waste Management Summary

 

Solid Waste Type
Includes description

 

Annual
Quantity

 

Project Method of Storage, Handling and/or Treatment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(24)  If non-compliance, provide justification, demonstrating that the achieved
performance level is protective of the human health and the environment.

 

(25)  If non-compliance, provide justification, demonstrating that the achieved
performance level is protective of the human health and the environment.

 

69

--------------------------------------------------------------------------------


 

Solid Waste Type
Includes description

 

Annual
Quantity

 

Project Method of Storage, Handling and/or Treatment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Solid Waste Type
(Same as Above,
Description not Included)

 

Project Method of Recycling, Reuse or Disposal(26)

 

 

 

 

 

 

 

 

 

 

5.5. Hazardous Materials Management

 

Hazardous materials are those materials that represent an excessive risk to
property, the environment or human health because of their physical and/or
chemical characteristics.  Examples include explosives, toxic or flammable
gases, flammable liquids and solids, oxidizing substances, radioactive materials
and corrosive substances.

 

The Project is required to monitor methods of collection, storage and disposal
of hazardous materials(27), and report these methods and measured quantities to
IFC. Please refer to the Hazardous Materials Management guideline for additional
information.

 

1.                                     Please update us on your Hazardous
Materials Management Program. You should include your Emergency Preparedness and
Response Plans, and if available, your Hazardous Materials Risk Management Plan,
Hazardous Materials Transportation Plan and/or Hazardous Waste Management Plan.

 

--------------------------------------------------------------------------------

(26)  Describe disposal method (e.g. landfill, incineration, land farming,
reuse, etc.) Provide name and location of disposal facility used; state if waste
is sold as byproduct, scrap or a material to be used by others; state name and
business of purchaser. Provide additional sheets as needed to fully describe
disposal, organizations involved in waste management, facility permits, and
agency authorizations.

 

(27)  Hazardous materials include ignitable, reactive, flammable, radioactive,
corrosive and toxic substances.

 

70

--------------------------------------------------------------------------------


 

Please complete the information below unless included in updated version of the
Hazardous Materials Management Program. If included, please specify.

 

Hazardous Materials Management Plan Summary

 

Hazardous Material
(Name and Number UN/CAS)

 

Class or division(28)

 

Annual Quantity

 

Maximum Quantity
Stored on Site

Hazardous Materials Used

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hazardous Waste Produced

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Parameters
(Same Parameters as
Above)

 

Project Method of Storage, Handling
and/or Treatment(29)

 

Project Method of Disposal(30)

Hazardous Materials Used

 

 

 

 

 

--------------------------------------------------------------------------------

(28)  UN classification (1. Explosives; 2. Gases ; 3. Flammable liquids ; 4.
Flammable solids ; 5. Oxidizing substances ; 6. Toxic and infectious
substances ; 7. Radioactive material; 8. Corrosive substances; 9. Miscellaneous
hazardous materials.)

 

(29)  State how hazardous materials / waste is stored on site (e.g. drums, bins,
and other containers) and handled (including transported). Provide additional
sheets as needed to fully describe disposal, organizations involved in
management, facility permits and agency authorizations.

 

(30)  Report on method of disposal for hazardous waste used only.

 

71

--------------------------------------------------------------------------------


 

Parameters
(Same Parameters as
Above)

 

Project Method of Storage, Handling
and/or Treatment(29)

 

Project Method of Disposal(30)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hazardous Waste Produced

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5.6. Information on Exceedances

 

Provide the following information for monitoring data which exceed IFC guideline
levels.  This refers to data presented in Section 5, Quantitative Data Reports
to Illustrate Compliance with IFC EHS Guidelines and Ghana Regulations.  Provide
the information in the table for each parameter exceeded.

 

Monitoring
parameter that
exceeds IFC
guidelines and
local regulations

 

Cause for
monitoring
parameter
exceedance

 

Corrective action
plan

 

Completion date

 

Cost

 

% Complete/
Status

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5.7. Biodiversity (for Jubilee Field only)

 

The Project is required to comply with PS 6 and to develop a specific policy and
procedures to ensure that traffic and operations of drilling vessels, support
vessels and helicopters will minimize disturbance to marine mammals and to
wildlife.  The Project is required to prepare a summary report of activities
during the reporting year, and to submit the report to IFC annually.   The
report should include the following details:

 

72

--------------------------------------------------------------------------------


 

·                 Implementation of the training program for vessel’s and
helicopter’s operators in marine mammal observation and monitoring.

·                 Statistics and description of the marine mammal observations
in the Project’s area of influence.

·                 Implementation of operational procedures to minimize
disturbance to wildlife, including the coastal area potentially affected by the
Project’s activities and specifically the Amansuri wetland.

·                 Incidents reported.

·                 Other relevant initiatives, including biodiversity surveys,
monitoring.

 

73

--------------------------------------------------------------------------------


 

6              REPORTS TO ILLUSTRATE COMPLIANCE WITH IFC SOCIAL POLICIES AND
HOST COUNTRY REGULATIONS

 

6.1          Labor

 

The Project is required prepare a summary report of human resources activities
and contacts during the reporting year, and submit the report to IFC annually. 
The Project is required to summarize progress, specific achievements, and
shortcomings during the reporting year.

 

1.              Please provide labor statistics, including number of employees
(skilled, semiskilled and unskilled; by gender) and main contractor’s employees
(skilled, semiskilled and unskilled; by gender).  Please provide details of
retired and terminated (laid-off) workers for this reporting year by gender.

 

2.              Please report on implementation of the Human Resources Policy,
including an update on terms of employment, compensation and benefits.

 

3.              Have there been any problems/ issues during implementation? 
Please provide statistics relevant to workforce grievances and their management

 

4.              Have any additional issues arisen since the last report?  If
yes, what are these issues?

 

5.              Describe the compensation packages for termination and
retirement.  What are the differences between these two types of packages?

 

6.              Please describe all meetings with worker’s organizations or
worker’s representatives, the issues raised, and the agreements reached.

 

6.2          Community Development

 

Please describe all interactions the Project has with the community including,
but not limited to, a community relations program, meetings and activities with
interested stakeholders, a charitable foundation, staff dedicated to community
issues. Please include the following points in your description:

 

a.              Activity name

b.              Activity description

c.               Activity schedule

d.              Number of individuals benefited

e.               Annual budget for such programs

f.                The company’s personnel allocation to monitor community
programs

g.               Any reports the company produces pertaining to community
development programs or projects

 

74

--------------------------------------------------------------------------------


 

6.3          Public Consultation and Disclosure

 

The Project is required to monitor public consultation and disclosure activities
described in detail in the Project Public Consultation and Disclosure Plan, to
prepare a summary report of activities during the reporting year, and to submit
the report to IFC annually.

 

1.              Please describe the public consultation and disclosure
activities to date and planned.  For general informal meetings,
political/technical group informal meetings, rural community group informal
meetings and formal public hearings please include:

 

a.              the meeting date or planned meeting date,

b.              meeting subject,

c.               affected influence area, and

d.              attendees.

 

2.              Please provide an update on the implementation of the grievance
management mechanism for the Jubilee Field Project and relevant statistics. 
Please also include information on resolutions activities, pending cases, time
needed to close a grievance, number of court cases and their status. Please
provide a copy of the grievance register.

 

6.4          Community Safety and Security

 

The Project is required to monitor activities described in detail in the program
to avoid intrusion into the safety zones and to minimize risks to the fishing
boats, to prepare a summary report of activities during the reporting year, and
to submit the report to IFC annually.

 

The report should include the following details:

 

·                  Update on the implementation of the education program for the
nearby villages and other fishers known to use the project area.

·                  Implementation of the procedure for warning boats away from
the safety zone.

·                  Update on the management of boat traffic to the offshore
facilities.

·                  Update on the activities involving security forces, including
Ghanaian police or military.

·                  Incidents, accidents and security statistics.

 

75

--------------------------------------------------------------------------------


 

7              PROGRESS ON IMPLEMENTING THE ENVIRONMENTAL AND SOCIAL ACTION PLAN

 

ENVIRONMENTAL AND SOCIAL ACTION PLAN

Kosmos Energy II (#31179)

October 16, 2011

 

Item

 

Task

 

Indicator of Completion

 

Required Completion Date

 

 

 

 

 

 

 

Performance Standard 1 — Social and Environmental Assessment and Management
Systems

 

1.

 

Corporate HSEC Management System. Kosmos Energy will develop its Corporate HSEC
Management System to ensure that Applicable Projects are assessed and managed
according to IFC’s Performance Standards and applicable World Bank Group EHS
Guidelines.

 

(a) The Company has submitted a Development and Implementation Plan, including
time-bound targets, for Kosmos Energy HSEC Management System acceptable to IFC.

 

 

(a) March 2011

 

 

 

(b) Documentation that the Development and Implementation Plan for the Kosmos
Energy HSEC Management System is being implemented.

 

(b) Based on schedule in the Development and Implementation Plan

 

 

 

 

 

 

 

2.

 

Country HSEC Management System. Kosmos Energy will develop country-specific HSEC
Management Systems to ensure that Applicable Projects are assessed and managed
according to IFC’s Performance Standards and applicable World Bank Group EHS
Guidelines

 

(a) The Company has submitted a Development and Implementation Plan, including
time-bound targets, for Kosmos Energy HSEC Management System acceptable to IFC.

 

 

(a) After March 2011 and prior to the start of any material operation of an
Applicable Project.

 

 

 

(b) Documentation that the Development and Implementation Plan for the Kosmos
Energy HSEC Management System is being implemented

 

(b) Based on schedule in the Development and Implementation Plan

 

 

 

 

 

 

 

3.

 

Training. Training in the IFC’s Performance Standards and the applicable EHS
Guidelines will be provided to those involved with the risk management of
Applicable Projects.

 

(a) The Company has developed a Training Plan that incorporates the Performance
Standards and relevant IFC EHS Guidelines

 

 

(a) March 2011

 

 

 

(b) Evidence of training provided to all regional and line managers.

 

 

(b) August 2012

 

 

 

 

(c) Periodic training sessions to onboard new regional and line managers and to
provide managers with updates.

 

 

(c) discussed in the Annual Monitoring Reports (AMR)

 

 

 

 

 

 

 

4.

 

HSE Review Procedure. Kosmos Energy will configure a procedure under the HSEC
Management System to ensure that the Vice President responsible for HSEC reviews
all Applicable Projects to ensure

 

(a) The Company has drafted a procedure.

 

(a) Condition of disbursement on any non-Jubilee Applicable Project, but no
later than June 2012.

 

 

 

 

(b) The Company has adopted the procedure for all

 

(b) Finalise and adopt 30 days after IFC’s acceptance of draft.

 

--------------------------------------------------------------------------------


 

Item

 

Task

 

Indicator of Completion

 

Required Completion Date

 

 

 that they are evaluated and managed according to the IFC Performance Standards
and applicable World Bank Group EHS Guidelines.

 

Applicable Projects.

 

 

 

 

 

 

(c) Evidence of Applicable Project review by the Vice President to show that any
Applicable Project is in compliance with IFC Performance Standards, or has shown
that the Applicable Project can come into compliance with the Performance
Standards within a reasonable time period following the implementation of a
Supplemental Environmental and Social Action Plan to be agreed upon between the
Company and IFC.

 

(c) Condition of disbursement for the Applicable Project. Applicable timetable
for any Applicable Project according to the specified in the Applicable
Project-specific Supplemental Social and Environmental Action Plan.

 

 

 

 

 

 

 

5.

 

Environment and Social Management Plan. Each Applicable Project will have an
ESMP that incorporates all measures needed to meet national law, the Performance
Standards, and the EHS Guidelines. The content may vary according to the risks
and issues of the specific Applicable Project, but should include in each case
an Emergency Response Plan (ERP), Spill Control and Response Plan (SCRP), a
Waste Management Plan (WMP), and a Stakeholder Engagement Plan (SEP) that
provides for the local disclosure of the social and environmental assessment
documents, including the ESMP itself.

 

(a) ESMP developed for each Applicable Project, and agreed upon with IFC.

 

(b) Publicly disclose the ESMP

 

(a) Prior to mobilization of the Applicable Project.

 

 

(b) Based on schedule in the Applicable Project SEP.

 

 

 

 

 

 

 

 

 

 

Performance Standard 3 — Pollution Control and Abatement

 

6.

 

Well Control Continuous Improvement Program. To ensure that Kosmos drilling
programs, particularly in deep water, follow good international practice as
identified by the International Association of Oil and Gas Producers (OGP) with
respect to well control, Kosmos will undertake at least an annual review of its
well control procedures and their conformity with good international practice.

 

(a) Undertake an annual review of its well control procedures benchmarked again
OGP recommendations and develop an action plan for closing any gaps

 

 

 

(a) Annually

 

 

 

 

 

 

 

(b) Keep IFC informed on the preparation of recommendations from the OGP

 

(b) Any changes in the well control procedure as a result of the review to be
reported in the AMR.

 

 

 

 

 

 

 

7.

 

Spill Incident Continuous Improvement Program. To ensure that Kosmos operations
follow good international practice as identified by the International
Association of Oil and Gas Producers (OGP) with respect to intervention and
response to well incidents, Kosmos will undertake at least an annual review of
the intervention and

 

(a) Undertake an annual review of the spill incidence intervention and response
capabilities available to it and develop an action plan for using reasonable
endeavors to close any gaps.

 

 

(a) Annually .

 

 

 

(b) Keep IFC informed on the preparation of

 

(b) Any changes to the incident intervention and response

 

 

 

 

 

 

 

77

--------------------------------------------------------------------------------


 

 

Item

 

Task

 

Indicator of Completion

 

Required Completion Date

 

 

response capabilities available to operations and their consistency with good
international practice.

 

recommendations from the OGP

 

capabilities to be reported in the AMR.

 

78

--------------------------------------------------------------------------------


 

APPENDIX 6

 

Form of Revenue Disclosure

 

Type of Payment

 

National
Government

 

Local Government(31)

 

Total

Royalties

 

 

 

 

 

 

Bonus Payments

 

 

 

 

 

 

License Payments and Fees (other than routine nominal administrative fees)

 

 

 

 

 

 

Profits/dividends paid to Government

 

 

 

 

 

 

Profits/income Tax

 

 

 

 

 

 

Value of Profit Oil delivered to government

 

 

 

 

 

 

Other fiscal benefits to government (specify)

 

 

 

 

 

 

(i)

 

 

 

 

 

 

(ii)….

 

 

 

 

 

 

Totals

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(31)  Insert further columns when more than one region/province/state are
involved.

 

--------------------------------------------------------------------------------


 

SIGNATURES TO THE IFC FACILITY AGREEMENT

 

The Original Borrower

 

 

 

 

 

EXECUTED BY:

 

 

 

 

 

KOSMOS ENERGY FINANCE INTERNATIONAL

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

The Original Guarantors

 

 

 

 

 

EXECUTED BY:

 

 

 

 

 

KOSMOS ENERGY OPERATING

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

EXECUTED BY:

 

 

 

 

 

KOSMOS ENERGY GHANA HC

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

80

--------------------------------------------------------------------------------


 

EXECUTED BY:

 

 

 

 

 

KOSMOS ENERGY DEVELOPMENT

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

EXECUTED BY:

 

 

 

 

 

KOSMOS ENERGY INTERNATIONAL

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

81

--------------------------------------------------------------------------------


 

The Lender

 

 

 

 

 

 

EXECUTED BY:

 

 

 

 

 

INTERNATIONAL FINANCE CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

The Facility Agent

 

 

 

 

 

EXECUTED BY:

 

 

 

 

 

BNP PARIBAS

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

Name:

 

 

Name:

Title:

 

 

Title:

 

--------------------------------------------------------------------------------


 

SIGNATURES TO THE DEED OF TRANSFER AND AMENDMENT

 

The Original Borrower

 

EXECUTED AND DELIVERED AS A DEED BY:

 

KOSMOS ENERGY FINANCE INTERNATIONAL

 

By:

 

Name:

 

Title:

 

In the presence of:

 

Witness’s signature:

 

Name:

 

Address:

 

 

Occupation:

 

83

--------------------------------------------------------------------------------


 

The Original Guarantors

 

EXECUTED AND DELIVERED AS A DEED BY:

 

KOSMOS ENERGY OPERATING

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

In the presence of:

 

 

 

Witness’s signature:

 

 

 

Name:

 

 

 

Address:

 

 

 

 

 

Occupation:

 

 

 

EXECUTED AND DELIVERED AS A DEED BY:

 

KOSMOS ENERGY GHANA HC

 

By:

 

Name:

 

Title:

 

In the presence of:

 

Witness’s signature:

 

Name:

 

Address:

 

 

Occupation:

 

84

--------------------------------------------------------------------------------


 

EXECUTED AND DELIVERED AS A DEED BY:

 

KOSMOS ENERGY DEVELOPMENT

 

By:

 

Name:

 

Title:

 

In the presence of:

 

Witness’s signature:

 

Name:

 

Address:

 

 

Occupation:

 

 

EXECUTED AND DELIVERED AS A DEED BY:

 

KOSMOS ENERGY INTERNATIONAL

 

By:

 

Name:

 

Title:

 

In the presence of:

 

Witness’s signature:

 

Name:

 

Address:

 

 

Occupation:

 

85

--------------------------------------------------------------------------------


 

The Transferring Existing Lenders

 

BNP PARIBAS

 

By:

By:

 

 

Name:

Name:

Title:

Title:

 

In the presence of:

 

Witness’s signature:

 

Name:

 

Address:

 

 

Occupation:

 

 

CITIBANK N.A.

 

By:

By:

 

 

Name:

Name:

Title:

Title:

 

 

 

 

In the presence of:

 

 

 

Witness’s signature:

 

 

 

Name:

 

 

 

Address:

 

 

 

 

 

Occupation:

 

 

86

--------------------------------------------------------------------------------


 

CRÉDIT SUISSE AG

 

By:

By:

 

 

Name:

Name:

Title:

Title:

 

 

 

 

In the presence of:

 

 

 

Witness’s signature:

 

 

 

Name:

 

 

 

Address:

 

 

 

 

 

Occupation:

 

 

 

SOCIÉTÉ GÉNÉRALE, LONDON BRANCH

 

By:

By:

 

 

Name:

Name:

Title:

Title:

 

 

 

 

In the presence of:

 

 

 

Witness’s signature:

 

 

 

Name:

 

 

 

Address:

 

 

 

 

 

Occupation:

 

 

87

--------------------------------------------------------------------------------


 

Facility Agent for itself and on behalf of the Majority Lenders

 

BNP PARIBAS

 

By:

By:

 

 

Name:

Name:

Title:

Title:

 

 

 

 

In the presence of:

 

 

 

Witness’s signature:

 

 

 

Name:

 

 

 

Address:

 

 

 

 

 

Occupation:

 

 

88

--------------------------------------------------------------------------------


 

Security Agent

 

BNP PARIBAS

 

By:

By:

 

 

Name:

Name:

Title:

Title:

 

 

 

 

In the presence of:

 

 

 

Witness’s signature:

 

 

 

Name:

 

 

 

Address:

 

 

 

 

 

Occupation:

 

 

89

--------------------------------------------------------------------------------


 

Intercreditor Agent

 

BNP PARIBAS

 

By:

By:

 

 

Name:

Name:

Title:

Title:

 

 

 

 

In the presence of:

 

 

 

Witness’s signature:

 

 

 

Name:

 

 

 

Address:

 

 

 

 

 

Occupation:

 

 

 

Technical Bank

 

SOCIÉTÉ GÉNÉRALE, LONDON BRANCH as lead technical bank

 

By:

By:

 

 

Name:

Name:

Title:

Title:

 

 

 

 

In the presence of:

 

 

 

Witness’s signature:

 

 

 

Name:

 

 

 

Address:

 

 

 

 

 

Occupation:

 

 

90

--------------------------------------------------------------------------------


 

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK as co-technical bank

 

By:

By:

 

 

Name:

Name:

Title:

Title:

 

 

 

 

In the presence of:

 

 

 

Witness’s signature:

 

 

 

Name:

 

 

 

Address:

 

 

 

 

 

Occupation:

 

 

 

HSBC BANK PLC as co-technical bank

 

By:

By:

 

 

Name:

Name:

Title:

Title:

 

 

 

 

In the presence of:

 

 

 

Witness’s signature:

 

 

 

Name:

 

 

 

Address:

 

 

 

 

 

Occupation:

 

 

91

--------------------------------------------------------------------------------


 

Modelling Bank

 

SOCIÉTÉ GÉNÉRALE, LONDON BRANCH as lead modelling bank

 

By:

By:

 

 

Name:

Name:

Title:

Title:

 

 

 

 

In the presence of:

 

 

 

Witness’s signature:

 

 

 

Name:

 

 

 

Address:

 

 

 

 

 

Occupation:

 

 

 

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK as co-modelling bank

 

By:

By:

 

 

Name:

Name:

Title:

Title:

 

 

 

 

In the presence of:

 

 

 

Witness’s signature:

 

 

 

Name:

 

 

 

Address:

 

 

 

 

 

Occupation:

 

 

92

--------------------------------------------------------------------------------


 

The IFC

 

INTERNATIONAL FINANCE CORPORATION

 

EXECUTED AS A DEED

 

By:

By:

 

 

Name:

Name:

Title:

Title:

 

 

 

 

In the presence of:

 

 

 

Witness’s signature:

 

 

 

Name:

 

 

 

Address:

 

 

 

 

 

Occupation:

 

 

93

--------------------------------------------------------------------------------